Exhibit 10.33
CREDIT AGREEMENT
by and among
ULTRALIFE CORPORATION,
McDOWELL RESEARCH CO., INC.,
REDBLACK COMMUNICATIONS, INC.,
AND
STATIONARY POWER SERVICES, INC.
and
RBS BUSINESS CAPITAL,
a division of
RBS ASSET FINANCE, INC.
DATED AS OF FEBRUARY 17, 2010

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS
    1  
1.01 Certain Definitions
    1  
1.02 Construction
    17  
1.03 Accounting Principles
    17  
 
       
ARTICLE II REVOLVING CREDIT FACILITY
    17  
2.01 Revolving Credit Loans
    17  
2.02 Revolving Credit Note
    18  
2.03 Borrowing Base
    18  
2.04 Making of Revolving Credit Loans
    18  
2.05 Letters of Credit Subfacility
    20  
2.06 Issuance, Amendment and Renewal of Letters of Credit
    22  
2.07 Drawings and Reimbursements
    23  
2.08 Role of Issuing Bank
    23  
2.09 Obligations Absolute
    24  
2.10 Cash Collateral
    25  
2.11 Letter of Credit Fees
    26  
2.12 Hedging Contracts
    26  
 
       
ARTICLE III INTEREST RATES; FEES; PAYMENTS; INDEMNITIES
    26  
3.01 Interest Rates
    26  
3.02 Interest After Default
    27  
3.03 Usury
    27  
3.04 LIBOR Rate Lending Unlawful
    28  
3.05 Unavailability of LIBOR Rate
    28  
3.06 Revolving Credit Fees
    28  
3.07 Letter of Credit Fees
    29  
3.08 Other Customary Fees
    29  
3.09 LIBOR Breakage Fee
    29  
3.10 Repayments, Prepayments and Interest
    29  
3.11 Payments — Generally
    30  
3.12 Increased Costs
    30  
3.13 Increased Capital Costs
    31  
3.14 Indemnities
    31  
(a) General Indemnities
    31  
(b) Environmental Indemnity
    31  
(c) Limitation on Indemnities
    32  
3.15 Taxes
    32  
3.16 Loan Account
    33  
3.17 Prepayment; Termination of Commitment
    33  

 

- i -



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    33  
4.01 Organization and Qualification
    33  
4.02 Power to Carry on Business; Licenses
    33  
4.03 Authority and Authorization
    34  
4.04 Execution and Binding Effect
    34  
4.05 Absence of Conflicts
    34  
4.06 Authorizations and Filings
    34  
4.07 Ownership and Control
    35  
4.08 Officers and Directors
    35  
4.09 Subsidiaries
    35  
4.10 Business
    35  
4.11 Title to Property
    35  
4.12 Financial Statements
    35  
4.13 Taxes
    36  
4.14 Contracts
    36  
4.15 Litigation
    37  
4.16 Compliance with Laws
    37  
4.17 Pension Plans
    37  
4.18 Patents, Licenses, Franchises
    37  
4.19 Environmental Matters
    38  
4.20 Proceeds
    38  
4.21 Margin Stock
    38  
4.22 Investment Company Act
    38  
4.23 Application of Certain Laws and Regulations
    39  
4.24 No Event of Default; Compliance with Agreements
    39  
4.25 No Material Adverse Change
    39  
4.26 Accurate and Complete Disclosure
    39  
4.27 Security Interest
    39  
4.28 Account Warranties
    40  
4.29 Inventory Warranties
    40  
4.30 Swaps
    41  
4.31 Solvency
    41  
 
       
ARTICLE V CONDITIONS OF LENDING
    41  
5.01 Initial Loans
    41  
(a) Representations and Warranties; Events of Default and Potential Defaults
    41  
(b) Proceedings and Incumbency — Borrowers
    41  
(c) Opinion of Counsel
    42  
(d) Agreement and Notes
    42  
(e) Security Agreements
    42  
(f) UCC Financing Statements
    42  
(g) Patent Security Agreement
    42  
(h) Trademark Security Agreement
    42  
(i) Pledge Agreements
    42  
(j) Negative Pledge Agreement
    42  

 

- ii -



--------------------------------------------------------------------------------



 



              Page  
 
       
(k) Subordination Agreement
    42  
(l) Landlord/Bailee Waivers
    43  
(m) Assignment of Claims
    43  
(n) Borrowing Base; Excess Availability
    43  
(o) Operating Accounts; Cash Management
    43  
(p) Other Documents and Conditions
    43  
(q) Details, Proceedings and Documents
    44  
(r) Fees and Expenses
    44  
5.02 Each Additional Loan
    44  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    45  
6.01 Reporting and Information Requirements
    45  
(a) Annual Audited Reports
    45  
(b) Monthly Reports
    45  
(c) Compliance Certificate
    46  
(d) Borrowing Base Certificate
    46  
(e) Accounts Receivable Statements and Collateral Reports
    46  
(f) Accounts Payable Statements
    46  
(g) Inventory Certifications
    46  
(h) Audit Reports
    47  
(i) Guarantors’ Financial Statements
    47  
(j) Projections
    47  
(k) Visitation; Audits
    47  
(l) Inventory Appraisals
    47  
(m) Notice of Event of Default
    48  
(n) Notice of Material Adverse Change
    48  
(o) Exchange Act Filings
    48  
(p) Rating Agencies
    48  
(q) Reports to Governmental Agencies and other Creditors
    48  
(r) Notice of Proceedings
    48  
(s) Updates to Schedules
    48  
(t) Further Information
    49  
6.02 Preservation of Existence and Franchises
    49  
6.03 Insurance
    49  
6.04 Maintenance of Properties
    49  
6.05 Payment of Liabilities
    49  
6.06 Financial Accounting Practices
    50  
6.07 Compliance with Laws
    50  
6.08 Pension Plans
    50  
6.09 Continuation of and Change in Business
    51  
6.10 Use of Proceeds
    51  
6.11 Lien Searches
    51  
6.12 Environmental Matters
    51  
6.13 Cash Management and Operating Accounts
    51  
6.14 Interest Rate Protection
    52  
6.15 Equipment Leasing Commitment Letter
    52  
6.16 Further Assurances
    52  

 

- iii -



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE VII NEGATIVE COVENANTS
    52  
7.01 Liens
    52  
7.02 Debt
    53  
7.03 Guarantees and Contingent Liabilities
    54  
7.04 Loans and Investments
    54  
7.05 Dividends and Related Distributions
    55  
7.06 Leases
    55  
7.07 Merger; Consolidation; Business Acquisitions
    55  
7.08 Dispositions of Assets
    55  
7.09 Self-Dealing
    56  
7.10 Margin Stock
    56  
7.11 Consolidated Tax Returns
    56  
7.12 Ownership and Control
    56  
7.13 Changes in Organizational Documents
    56  
7.14 Foreign Assets Control Regulations, Etc.
    56  
7.15 Negative Pledges
    56  
7.16 Financial Maintenance Covenants
    57  
 
       
ARTICLE VIII DEFAULTS
    57  
8.01 Events of Default
    57  
8.02 Consequences of an Event of Default
    59  
8.03 Set-Off
    60  
8.04 Payments Set Aside
    60  
 
       
ARTICLE IX JOINT AND SEVERAL LIABILITY
    61  
9.01 Joint and Several Liability
    61  
 
       
ARTICLE X MISCELLANEOUS
    63  
10.01 Holidays
    63  
10.02 Records
    64  
10.03 Amendments and Waivers
    64  
10.04 No Implied Waiver; Cumulative Remedies
    64  
10.05 Notices
    64  
10.06 Expenses; Taxes; Attorneys’ Fees
    65  
10.07 Severability
    66  
10.08 LIMITATION OF LIABILITY
    66  
10.09 Governing Law; Consent to Jurisdiction
    66  
10.10 Prior Understandings
    66  
10.11 Duration; Survival
    66  
10.12 Term of Agreement
    67  
10.13 Counterparts
    67  
10.14 Successors and Assigns
    67  
10.15 No Third-Party Beneficiaries
    67  
10.16 Participation
    67  
10.17 Patriot Act Notice
    67  
10.18 Exhibits
    67  
10.19 WAIVER OF TRIAL BY JURY
    67  

 

- iv -



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
THIS CREDIT AGREEMENT, dated as of February 17, 2010, by and between ULTRALIFE
CORPORATION, a Delaware corporation (“Ultralife”), McDOWELL RESEARCH CO., INC.,
a Delaware corporation (“McDowell”), REDBLACK COMMUNICATIONS, INC., a Maryland
corporation (“RedBlack Communications”), and STATIONARY POWER SERVICES, INC., a
Florida corporation (“Stationary Power Services”, and together with Ultralife,
McDowell and RedBlack Communications, each individually a “Borrower” and
collectively, the “Borrowers” as hereinafter further defined).
AND
RBS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc., a New York
corporation (the “Lender”).
R E C I T A L S :
WHEREAS, the Borrowers have requested that the Lender provide a revolving line
of credit facility to the Borrowers for general working capital, general
corporate purposes, letter of credit foreign exchange support and to refinance
certain existing indebtedness to the Existing Lender (as hereinafter defined);
and
WHEREAS, Lender is willing to provide such financing on the terms, and subject
to the conditions, set forth in this Agreement;
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained in this Agreement, and intending to be legally bound, the parties
agree as follows:
ARTICLE I
DEFINITIONS
1.01 Certain Definitions. In addition to other words and terms defined elsewhere
in this Agreement, the following words and terms have the following meanings,
respectively, unless the context otherwise clearly requires:
“Able New Energy – China” means ABLE New Energy Co. Ltd., a company organized
under the laws of China.
“Able New Energy – Hong Kong” means ABLE New Energy Co. Limited, a company
organized under the laws of Hong Kong.

 

- 1 -



--------------------------------------------------------------------------------



 



“Account” means any account, contract right, general intangible, chattel paper,
instrument or document representing any right to payment for goods sold or
services rendered, whether or not earned by performance and whether or not
evidenced by a contract, instrument or document, which is now owned or hereafter
acquired by a Borrower.
“Adjusted LIBOR Rate” means, relative to any LIBOR Rate Loan to be made,
continued or maintained as, or converted into, a LIBOR Rate Loan for any LIBOR
Interest Period, a rate per annum determined by dividing (x) the LIBOR Rate for
such LIBOR Interest Period by (y) a percentage equal to one hundred percent
(100%) minus the LIBOR Reserve Percentage.
“Administrative Borrower” means Ultralife, in its capacity as Administrative
Borrower on behalf of itself and the other Borrowers pursuant to Section 2.04(e)
of this Agreement and its successors and assigns in such capacity.
“Affiliate” means any person or entity that is not a Borrower which directly or
indirectly controls, or is controlled by, or is under common control with, a
Borrower. For each individual who is an Affiliate within the meaning of the
foregoing, the term “Affiliate” shall include any other individual related to
such Affiliate by consanguinity within the second degree or in a step or
adoptive relationship within such second degree or related by affinity with such
Affiliate or any such individual, and any person directly or indirectly
controlled by any of the foregoing. The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a person or entity, whether through the ownership of
voting securities, by contract or otherwise.
“Agreement” means this Credit Agreement, as amended, modified or supplemented
from time to time.
“Bankruptcy Code” shall mean 11 U.S.C. §§ 101 et seq. as the same may be
modified or amended from time to time.
“Blocked Account Agreement” shall have the meaning assigned to such term in
Section 6.13 of this Agreement.
“Borrowers” means, collectively, the following (together with their respective
successors and assigns) (a) Ultralife Corporation, a Delaware corporation;
(b) McDowell Research Co., Inc., a Delaware corporation; (c) RedBlack
Communications, Inc., a Maryland corporation; (d) Stationary Power Services,
Inc., a Florida corporation; and (e) any Person that at any time after the date
hereof becomes a Borrower. Each of the Borrowers is sometimes referred to in
this Agreement individually as a “Borrower”.
“Borrowing Base” has the meaning assigned to that term in Section 2.03 of this
Agreement.

 

- 2 -



--------------------------------------------------------------------------------



 



“Business Day” means:

  (a)  
any day which is neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in Pittsburgh,
Pennsylvania;

  (b)  
when such term is used to describe a day on which a borrowing, payment,
prepaying, or repaying is to be made in respect of any LIBOR Rate Loan, any day
which is: (i) neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in New York City; and
(ii) a London Banking Day; and

  (c)  
when such term is used to describe a day on which an interest rate determination
is to be made in respect of any LIBOR Rate Loan, any day which is a London
Banking Day.

“Capital Expenditure” means any expenditure made or liability incurred which is,
in accordance with GAAP, treated as a capital expenditure and not as an expense
item for the year in which it was made or incurred, as the case may be.
“Capitalized Lease Obligations” means any amount payable with respect to any
lease of any tangible or intangible property (whether real, personal or mixed),
however denoted, which is required by GAAP to be reflected as a liability on the
face of the balance sheet of the lessee.
“Change of Control” means (a) with respect to the beneficial owners of common
shares of Ultralife holding in excess of five percent (5%) of such shares as of
the date of this Agreement (based upon Exchange Act filings of beneficial
ownership with the U.S. Securities and Exchange Commission), the acquisition of
ownership, directly or indirectly, beneficially or of record, by such Person or
group, of such shares or other equity interests representing more than 49% of
the aggregate ordinary voting power represented by the issued and outstanding
common shares or other equity interests of Ultralife; (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any other
Person or group (within the meaning of the Exchange Act and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of common shares or other equity interests representing more than 30% of the
aggregate ordinary voting power represented by the issued and outstanding common
shares or other equity interests of Ultralife or any of its Subsidiaries; or
(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Ultralife or any of its Subsidiaries by Persons who were neither
(i) nominated by the board of directors of Ultralife or any of its Subsidiaries
nor (ii) appointed by directors so nominated.
“Closing Date” means February 17, 2010, or such other date upon which the
parties may agree.
“Code” means the Uniform Commercial Code as in effect on the date of this
Agreement, and as amended from time to time, of the state or states having
jurisdiction with respect to all or any portion of the collateral granted or
assigned to the Lender from time to time under or in connection with this
Agreement.

 

- 3 -



--------------------------------------------------------------------------------



 



“Collateral” means the “Collateral” granted or assigned to the Lender from time
to time under or in connection with this Agreement or any of the Security
Agreements.
“Consolidated EBITDA” for any period of determination shall mean (i) the sum of
consolidated net income (or loss) (exclusive of extraordinary gains and losses),
depreciation, amortization, other non-cash charges to consolidated net income,
interest expense and income tax expense minus (ii) non-cash credits to
consolidated net income (or loss) of Ultralife and its Subsidiaries, for such
period determined on a consolidated basis in accordance with GAAP.
“Consolidated Fixed Charges” shall mean for any period of determination the sum
of cash interest expense, cash tax expense, scheduled principal installments on
Debt (as adjusted for prepayments), unfunded Capital Expenditures and dividends
and other distributions paid during such period, in each case of Ultralife and
its Subsidiaries, for such period determined on a consolidated basis in
accordance with GAAP.
“Debt” means (i) indebtedness or liability for borrowed money, or for the
deferred purchase price of property or services (including third party and
intercompany trade obligations) whether such indebtedness or liability is
matured or unmatured, liquidated or unliquidated, direct or contingent, and
joint or several; (ii) Capitalized Lease Obligations; (iii) current liabilities
in respect of unfunded vested benefits under any Plan; (iv) obligations under
letters of credit; (v) all guaranties, endorsements (other than for collection
or deposit in the ordinary course of business), and other contingent obligations
to purchase, to provide funds for payment, to supply funds to invest in any
person or entity, or otherwise to assure a creditor against loss; (vi)
obligations under any agreement in respect of any rate swap transaction or any
other cap, floor, collar or other derivative transaction; (vii) Hedging
Obligations (whether owed to the Lender or any Lender Affiliate); and
(viii) obligations secured by any lien on property owned by such person or
entity, whether or not the obligations have been assumed.
“Eligible Accounts” means an Account, net of any prepayments, progress payments,
deposits and retentions, owing to a Borrower which met the specifications
established from time to time by the Lender, in its sole discretion, at the time
it came into existence and continues to meet such specifications until it is
collected in full. As of the date of this Agreement, an Account, to be an
Eligible Account, must meet the following specifications at the time it comes
into existence and continue to meet such specifications until it is collected in
full:

  (a)  
The Account is not more than ninety (90) days from the date of the invoice
therefor;

  (b)  
The Account arose from the performance of services or an outright sale of goods
by such Borrower in the ordinary course of such Borrower’s business and such
goods have been shipped, or services provided, to the account debtor and such
Borrower has possession of, or has delivered to the Lender, in the case of
goods, shipping and delivery receipts evidencing such shipment and, in the case
of services, receipts or other evidence satisfactory to the Lender that such
services have been provided;

 

- 4 -



--------------------------------------------------------------------------------



 



  (c)  
The Account is not subject to any prior assignment, claim, lien, or security
interest, and such Borrower will not make any further assignment of the Account
or create any further security interest in the Account, nor permit its rights in
the Account to be reached by attachment, levy, garnishment or other judicial
process;

  (d)  
The Account is not subject to set-off, credit, allowance or adjustment by the
account debtor, except discounts allowed for prompt payment, and the account
debtor has not complained as to its liability on the Account and has not
returned, or retained the right to return, any of the goods from the sale of
which the Account arose;

  (e)  
The Account does not arise from a sale of goods that are delivered or to be
delivered outside the United States of America, or from a sale of goods to an
account debtor domiciled outside of the United States of America, unless such
Borrower has arranged letter of credit facilities satisfactory to the Lender;

  (f)  
The Account arose in the ordinary course of such Borrower’s business and did not
arise from the performance of services or a sale of goods to a creditor,
supplier, an employee or an Affiliate of such Borrower;

  (g)  
The Account does not arise with respect to an account debtor from whom fifty
percent (50%) or more of the Accounts are more than ninety (90) days from the
date of the invoice therefor or are otherwise deemed ineligible in accordance
with the eligibility criteria for Eligible Accounts;

  (h)  
The Account is not an Account with respect to a single account debtor whose
Accounts constitute more than thirty five percent (35%) of all Eligible
Accounts, provided that the portion of such accounts not in excess of all
Eligible Accounts, which otherwise meet the eligibility criteria for Eligible
Accounts, shall constitute Eligible Accounts;

  (i)  
The Account is not evidenced by chattel paper or an instrument of any kind;

  (j)  
The Account does not arise out of contracts with the United States or any
department, agency, or instrumentality of the United States, unless such
Borrower has executed any instruments and taken any steps required by the Lender
in order that all monies due and to become due under such contracts shall be
assigned to the Lender and notice thereof given to the government under the
Federal Assignment of Claims Act; provided, however, that the Borrower shall not
be required to assign any such Account in an amount less than $250,000 in
compliance with the Federal Assignment of Claims Act, provided that (i) each
such Account (an “Unassigned US Account”) which otherwise meets all of the
specifications to be an Eligible Account shall be an Eligible Account for
purposes of this Agreement, and (ii) the aggregate sum of all Unassigned US
Accounts shall not at any time exceed $250,000 (whether one or more Unassigned
US Accounts);

 

- 5 -



--------------------------------------------------------------------------------



 



  (k)  
The Account is not subject to any other prohibition (under the applicable Law,
by contract or otherwise) against its assignment or requiring notice of or
consent to any assignment to the Lender, unless all such required notices have
been given, all such required consents have been received and all other
procedures have been complied with such that such Account shall have been duly
and validly assigned to the Lender;

  (l)  
The Account does not constitute a finance charge or lease receivable;

  (m)  
The account debtor with respect to such Account is not located in New Jersey or
any other state or jurisdiction denying creditors access to its courts in the
absence of qualification to transact business in such state of the filing of a
Notice of Business Activities Report or other similar filing, unless such
Borrower has either qualified as a foreign corporation authorized to transact
business in such state or jurisdiction or has filed a Notice of Business
Activities Report or similar filing with the applicable state or jurisdiction
agency for the then current year;

  (n)  
No notice of bankruptcy, insolvency or material adverse change of the account
debtor has been received by or is known to such Borrower;

  (o)  
The Account does not arise out of a contract for which such Borrower has
provided a performance or other bond;

  (p)  
The Account has not been factored with, or sold or assigned to, any factoring
company; and

  (q)  
The Lender has not notified the Administrative Borrower that the Lender has
determined, in its sole discretion, the Account or account debtor is
unsatisfactory.

The Lender may require, in its sole discretion, that certain reserves be
established against certain Accounts from time to time.

 

- 6 -



--------------------------------------------------------------------------------



 



“Eligible Inventory” means raw material inventory and finished goods inventory
which is owned by a Borrower, which is subject to the Lender’s perfected first
priority lien and security interest as provided in a Security Agreement executed
and delivered by such Borrower and which is not subject to a prior security
interest held by a third party and which meets the specifications established by
the Lender in its sole discretion from time to time. As of the date of this
Agreement, Eligible Inventory shall not include:

  (a)  
any of such Borrower’s finished goods inventories not held for sale or held
pursuant to a consignment sale, bill and hold, guaranteed sale, sale or return
or similar arrangement;
    (b)  
any of such Borrower’s work-in-progress inventories;

  (c)  
any of such Borrower’s stores and supplies, solvents and spare and machine
maintenance parts used in the general operations and maintenance of the
machinery and equipment of such Borrower;

  (d)  
inventory-in-transit or inventories not otherwise in such Borrower’s possession
at an Eligible Location;

  (e)  
inventory produced in violation of the Fair Labor Standards Act and subject to
the “hot goods” provision contained in 29 U.S.C. § 215(a)(1);

  (f)  
inventory determined by the Lender, in its sole discretion, to be slow moving,
obsolete, damaged or not currently usable or salable in the ordinary course of
such Borrower’s business; or

  (g)  
any of such Borrower’s inventories allocated or identified to purchase orders or
contracts received from any customer of such Borrower, as to which inventories
such customer has filed or intends to file UCC Financing Statements or to
otherwise perfect a security interest; or

  (h)  
the Lender has not notified the Administrative Borrower that the Lender has
determined in its sole discretion, that the inventory is unsatisfactory.

The Eligible Inventory shall be valued, for the purposes of this Agreement, at
the lower of cost (determined on a first-in-first-out basis) or market value.
“Eligible Inventory Sublimit” means a sublimit established by the Lender, in its
sole discretion, from time to time to limit the maximum amount of the Revolving
Credit Loans which may be made based on the Eligible Inventory. As of the date
of this Agreement, the Eligible Inventory Sublimit is equal to Twelve Million
Five Hundred Thousand Dollars ($12,500,000).
“Eligible Locations” means Ultralife’s premises located at 2000 Technology
Parkway, Newark, New York 14513, and any other location as to which a Borrower
has delivered a landlord’s or bailee’s waiver satisfactory to Lender in its sole
discretion.
“Environmental Laws” means any federal, state or local laws, ordinances, rules,
regulations or policies, including permits, judicial and administrative orders,
judgments, consents, decrees issued, or entered into, governing or relating to
the use, storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of Hazardous Materials.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974 as in
effect as of the date of this Agreement and as amended from time to time in the
future.

 

- 7 -



--------------------------------------------------------------------------------



 



“Event of Default” means any of the Events of Default described in Section 8.01
of this Agreement.
“Excess Availability” means, as of the date of determination, the maximum amount
of Revolving Credit Loans that would be available to the Borrowers, as
determined by the Lender by subtracting the Revolving Credit Usage as of such
day (including any Revolving Credit Loans made or to be made, and Letters of
Credit issued or to be issued, as of such day) from the Borrowing Base as of
such date.
“Exchange Act” shall mean the Securities Exchange Act of 1934, together with all
rules, regulations and interpretations thereunder or related thereto.
“Existing Lender” means JP Morgan Chase Bank, N.A., as administrative agent, and
the lenders party to that certain Amended and Restated Credit Agreement dated as
of January 27, 2009.
“Fixed Charge Coverage Ratio” shall mean the ratio of (i) Consolidated EBITDA
for the four (4) fiscal quarter period ending as of the date of determination,
to (ii) Consolidated Fixed Charges; provided, however, that (x) for the fiscal
period ending March 28, 2010, the Fixed Charge Coverage Ratio shall be tested
based on the two (2) fiscal quarter period ending on that date, (y) for the
fiscal period ending June 27, 2010, the Fixed Charge Coverage Ratio shall be
tested based on the three (3) fiscal quarter period ending on that date, and
(z) for the fiscal period ending September 26, 2010 and each fiscal quarter
thereafter, the Fixed Charge Coverage Ratio shall be tested based on the four
(4) fiscal quarter period ending on the date of determination.
“GAAP” means generally accepted accounting principles (as such principles may
change from time to time) applied on a consistent basis (except for changes in
application in which the Borrowers’ independent certified public accountants
concur).
“Guarantors” shall mean all of, and “Guarantor” shall mean any one of, as the
context may require, each Subsidiary, and each other Person, that becomes a
Guarantor after the date hereof pursuant to this Agreement. As of the date of
this Agreement, there are no Guarantors.
“Guaranty Agreements” shall mean any Guaranty Agreement which may in the future
be executed and delivered to the Lender by any Subsidiary pursuant to the terms
of this Agreement, as each such agreement may be amended, modified or
supplemented from time to time.
“Hazardous Materials” shall mean (a) asbestos in any form; (b) urea formaldehyde
foam insulation; (c) transformers or other equipment that contain dielectric
fluid containing levels of polychlorinated biphenyl in excess of fifty
(50) parts per million; or (d) any other chemical, material, air pollutant,
toxic pollutant, waste, or substance that is regulated as toxic or hazardous or
exposure to which is prohibited, limited or regulated by the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Hazardous Materials Transportation Act, the
Toxic Substances Control Act, the Clean Air Act, and the Clean Water Act, or any
amendment thereto, or any other federal, state, county, regional, local, or
other governmental authority or which, even if not so regulated, may or could
pose a hazard to the health and safety of the occupants of the Property or the
owners of property adjacent to the Property and is either (i) present in amounts
in excess of that permitted or deemed safe under applicable law or (ii) handled,
stored or otherwise used in any way that is prohibited or deemed unsafe under
applicable law.

 

- 8 -



--------------------------------------------------------------------------------



 



“Hedging Contracts” means, interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements, foreign exchange agreements,
currency swap agreements, cross-currency rate swap agreements, currency option
agreements or any other agreements or arrangements entered into between one or
more of the Borrowers and the Lender and/or a Lender Affiliate (or another
financial institution acceptable to Lender) and designed to protect the
Borrowers against fluctuations in interest rates or currency exchange rates.
“Hedging Obligations” means, with respect to a Borrower, all liabilities of such
Borrower to the Lender or any Lender Affiliate under Hedging Contracts.
“Interest Payment Date” means, relative to any LIBOR Rate Loan having an LIBOR
Interest Period of three months or less, the last Business Day of such LIBOR
Interest Period, and as to any LIBOR Rate Loan having an LIBOR Interest Period
longer than three months, each Business Day which is three months, or a whole
multiple thereof, after the first day of such LIBOR Interest Period and the last
day of such LIBOR Interest Period.
“Issuing Bank” means a Lender Affiliate in its capacity as issuer of Letters of
Credit issued by it as described in Section 2.05 of this Agreement.
“LA Interest Payment Date” means, initially, the 15th day of March, 2010, and
thereafter the day of each succeeding month which numerically corresponds to
such date or, if a month does not contain a day that numerically corresponds to
such date, the LA Interest Payment Date shall be the last day of such month.
“LA Interest Period” means, with respect to any LIBOR Advantage Loan, the period
commencing on (and including) the date hereof (the “Start Date”) and ending on
(but excluding) the date which numerically corresponds one month later, and
thereafter, each one month period ending on the day of such month that
numerically corresponds to the Start Date. If an LA Interest Period is to end in
a month for which there is no day which numerically corresponds to the Start
Date, the LA Interest Period will end on the last day of such month.
Notwithstanding the date of commencement of any LA Interest Period, interest
shall only begin to accrue as of the date the initial LIBOR Advantage Loan is
made hereunder.
“LA Margin” means 4.50% (450 basis points) per annum.
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.
“L/C Application” means an application form or forms for issuances and
amendments of standby or commercial documentary letters of credit as shall at
any time be in use at the Lender.

 

- 9 -



--------------------------------------------------------------------------------



 



“L/C Commitment” means the commitment of the Lender to issue Letters of Credit
from time to time under Section 2.05 in an aggregate outstanding amount at any
time not to exceed on any date the lesser of (i) Five Million Dollars
($5,000,000.00), and (ii) the aggregate availability, as determined by
Section 2.03 of this Agreement; provided that the L/C Commitment is a part of
the Revolving Credit Commitment, rather than a separate, independent commitment.
“L/C Obligations” means at any time the sum of, without duplication, (i) the
aggregate undrawn face or stated amount of all Letters of Credit then
outstanding, plus (ii) the amount of all unreimbursed drawings under all Letters
of Credit, plus (iii) the aggregate amount of the Borrowers’ unpaid obligations
in respect to all Letters of Credit (whether or not outstanding) under this
Agreement and the LC-Related Documents, including any indebtedness, liability or
obligation of any kind whatsoever, however arising, whether present or future,
related or unrelated, fixed or contingent, or paid, incurred, or arising in
connection with any Letters of Credit (including any drafts or acceptances
thereunder), all amounts charged or chargeable to the Borrowers or by the Lender
(or by any correspondent bank which opens, issues or is involved with such
Letter of Credit), including any and all charges, expenses, fees and
commissions, and all duties and taxes and costs of insurance which may pertain
either directly or indirectly to such Letter of Credit.
“L/C – Related Documents” means the Letters of Credit, the L/C Applications and
any other document relating to any Letter of Credit, including any standard form
documents used by the Lender for letter of credit issuances.
“Lease Obligation” means an obligation of a lessee under a lease of any tangible
or intangible property (whether real, personal or mixed), including, without
limitation, with respect to any period under any such lease, the aggregate
amounts payable by such lessee to or on behalf of the lessor for such period,
including, without limitation, property taxes, insurance, interest and amortized
charges which such lessee is required to pay pursuant to such lease. Whenever it
is necessary to determine the amount of Lease Obligations for any period with
respect to which any of the rentals under the relevant lease are not definitely
determinable by the terms of the lease, all such rentals will be estimated in a
reasonable amount for such period.
“Lender” means RBS Business Capital, a division of RBS Asset Finance, Inc., a
New York corporation, with an office at 525 William Penn Place, Mailstop
153-2470, Pittsburgh, Pennsylvania 15219.
“Lender Affiliate” means Citizens Bank, N.A., or any affiliated banking
institution of Citizens Bank, N.A. which (i) provides cash management and
operating account services to the Borrowers as described in Section 6.13;
(ii) issues Letters of Credit as described in Section 2.05 of this Agreement; or
(iii) is a party to a Hedging Contract.
“Letters of Credit” has the meaning assigned to such term in Section 2.05 of
this Agreement.

 

- 10 -



--------------------------------------------------------------------------------



 



“LIBOR Advantage Loan” shall mean any loan or advance for which the applicable
rate of interest is based upon the LIBOR Advantage Rate.
“LIBOR Advantage Rate” means, relative to any LA Interest Period, the offered
rate for delivery in two London Banking Days of deposits of U.S. Dollars for a
term coextensive with the designated LA Interest Period which the British
Bankers’ Association fixes as its LIBOR rate as of 11:00 a.m. London time on the
day on which such Interest Period commences. If the first day of any Interest
Period is not a day which is both a (i) Business Day, and (ii) a London Banking
Day, the LIBOR Advantage Rate shall be determined by reference to the next
preceding day which is both a Business Day and a London Banking Day. If for any
reason the LIBOR Advantage Rate is unavailable and/or the Lender is unable to
determine the LIBOR Advantage Rate for any LA Interest Period, the Lender may,
at is discretion, either: (a) select a replacement index based on the arithmetic
mean of the quotations, if any, of the interbank offered rate by first class
banks in London or New York with comparable maturities or (b) accrue interest at
a rate equal to the Prime Rate plus the LIBOR Margin as of the first day of any
Interest Period for which the LIBOR Advantage Rate is unavailable or cannot be
determined.
“LIBOR Interest Period” means, relative to any LIBOR Rate Loan:

  (i)  
initially, the period beginning on (and including) the date on which such LIBOR
Rate Loan is made or continued as, or converted into, a LIBOR Rate Loan pursuant
to Section 2.04 of this Agreement and ending on (but excluding) the day which
numerically corresponds to such date one, three or six months thereafter (or, if
such month has no numerically corresponding day, on the last Business Day of
such month), in each case as the Administrative Borrower may select in its
notice pursuant to Section 2.04 of this Agreement; and

  (ii)  
thereafter, each period commencing on the last day of the next preceding LIBOR
Interest Period applicable to such LIBOR Rate Loan and ending one, three or six
months thereafter, as selected by the Administrative Borrower by irrevocable
notice to the Lender pursuant to Section 2.04 of this Agreement;

provided, however, that

  (a)  
at no time may there be more than ten (10) LIBOR Interest Periods in effect with
respect to the LIBOR Rate Loans;

  (b)  
LIBOR Interest Periods commencing on the same date for LIBOR Rate Loans
comprising part of the same advance under this agreement shall be of the same
duration;

  (c)  
LIBOR Interest Periods for LIBOR Rate Loans in connection with which the
Borrowers have or may incur Hedging Obligations with the Lender or a Lender
Affiliate shall be of the same duration as the relevant periods set under the
applicable Hedging Contracts;

 

- 11 -



--------------------------------------------------------------------------------



 



  (d)  
if such LIBOR Interest Period would otherwise end on a day which is not a
Business Day, such LIBOR Interest Period shall end on the next following
Business Day unless such day falls in the next calendar month, in which case
such LIBOR Interest Period shall end on the first preceding Business Day; and

  (e)  
no LIBOR Interest Period may end later than the termination of this Agreement.

“LIBOR Rate” means, relative to any LIBOR Interest Period, the offered rate for
deposits of U.S. Dollars in an amount approximately equal to the amount of the
requested LIBOR Rate Loan for a term coextensive with the designated LIBOR
Interest Period which the British Bankers’ Association fixes as its LIBOR rate
as of 11:00 a.m. London time on the day which is two London Banking Days prior
to the beginning of such LIBOR Interest Period. If such day is not a London
Banking Day, the LIBOR Rate shall be determined on the next preceding day which
is a London Banking Day. If for any reason the Lender cannot determine such
offered rate by the British Bankers’ Association, the Lender may, in its
discretion, select a replacement index based on the arithmetic mean of the
quotations, if any, of the interbank offered rate by first class banks in London
or New York for deposits in comparable amounts and maturities.
“LIBOR Rate Loan” means any loan or advance the rate of interest applicable to
which is based upon the LIBOR Rate.
“LIBOR Rate Margin” means 4.50% (450 basis points) per annum.
“LIBOR Reserve Percentage” means, relative to any day of any LIBOR Interest
Period, the maximum aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other governmental authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities”, as currently defined in Regulation D
of the Board, having a term approximately equal or comparable to such LIBOR
Interest Period.
“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature, including,
but not limited to, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security.
“Loan” or “Loans” means the Revolving Credit Loans or any loan or advance made
by the Lender to the Borrowers under this Agreement.

 

- 12 -



--------------------------------------------------------------------------------



 



“Loan Document” or “Loan Documents” mean, singularly or collectively as the
context may require, (i) this Agreement, (ii) the Notes, (iii) the Security
Agreements, (iv) the UCC-1 financing statements filed in accordance with the
Security Agreements, (v) the Patent Security Agreements, (vi) the Trademark
Security Agreements, (vii) the Pledge Agreements, (viii) the Negative Pledge –
Real Estate, (ix) the Subordination Agreement, and any and all other documents,
instruments, certificates and agreements executed and delivered in connection
with this Agreement, as any of them may be amended, modified, extended or
supplemented from time to time.
“London Banking Day” means a day on which dealings in US dollars deposits are
transacted in the London interbank market.
“Material Adverse Change” means any set of circumstances or events which (a) has
or could reasonably be expected to have any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other Loan
Document, (b) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition, results of operations or
prospects of a Borrower, (c) impairs materially or could reasonably be expected
to impair materially the ability of the Borrowers to duly and punctually pay or
perform its Indebtedness, or (d) impairs materially or could reasonably be
expected to impair materially the ability of the Lender, to the extent
permitted, to enforce its legal remedies pursuant to this Agreement or any other
Loan Document.
“Maturity Date” means, unless accelerated sooner pursuant to the terms of this
Agreement, the third anniversary of the Closing Date (or if such date shall not
be a Business Day, then the next succeeding Business Day), or such later date to
which the Lender may extend the Revolving Credit Commitment in its sole
discretion.
“McDowell Research” means McDowell Research Co., Inc., a Delaware corporation,
with its chief executive offices located at 2000 Technology Parkway, Newark, New
York 14513.
“NOLV Percentage” shall mean the fraction, expressed as a percentage, (a) the
numerator of which is the amount equal to the amount of the recovery in respect
of the Inventory at such time on a “net orderly liquidation value” basis as set
forth in the most recent acceptable appraisal of Inventory received by Lender in
accordance with Section 6.01(l), net of operating expenses, liquidation expenses
and commissions, and (b) the denominator of which is the applicable original
cost of the aggregate amount of the Inventory subject to such appraisal.
“Note” or “Notes” mean the Revolving Credit Note and any other note or notes of
the Borrowers executed and delivered pursuant to this Agreement, together with
all extensions, renewals, refinancings or refundings in whole or in part.

 

- 13 -



--------------------------------------------------------------------------------



 



“Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrowers (or any
one or more of them) to the Lender or to any other direct or indirect subsidiary
or affiliate of the Lender of any kind or nature, present or future (including,
without limitation, any interest accruing thereon after maturity, or after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to any Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether or not evidenced by any note, guaranty or other instrument, whether
arising under any agreement, instrument or document, (including, without
limitation, this Agreement and the other Loan Documents) whether or not for the
payment of money, whether arising by reason of an extension of credit, opening
of a letter of credit, loan, equipment lease or guarantee, under any Hedge
Agreement, or in any other manner, whether arising out of overdrafts or deposit
or other accounts or electronic funds transfers (whether through automated
clearing houses or otherwise) or out of the Lender’s non-receipt of or inability
to collect funds or otherwise not being made whole in connection with depository
transfer check or other similar arrangements, whether direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, including,
but not limited to, any and all of any Borrowers’ indebtedness and/or
liabilities under this Agreement, the other Loan Documents or under any other
agreement between the Lender and any Borrower and any amendments, extensions,
renewals or increases and all costs and expenses of the Lender incurred in the
documentation, negotiation, modification, enforcement, collection or otherwise
in connection with any of the foregoing, including but not limited to reasonable
attorneys’ fees and expenses and all obligations of any Borrower to the Lender
to perform acts or refrain from taking any action.
“Office,” when used in connection with the Lender, means its office located at
525 William Penn Place, Mailstop 153-2470, Pittsburgh, Pennsylvania 15219, or
such other office of the Lender as the Lender may designate in writing from time
to time.
“Official Body” means any government or political subdivision or any agency,
authority, bureau, central lender, commission, department or instrumentality of
either, or any court, tribunal, grand jury or arbitrator, in each case whether
foreign or domestic.
“Other Subsidiaries” means, as of the date of this Agreement, each direct and
indirect Subsidiary of Ultralife not a party to this Agreement. As of the date
of this Agreement, Able New Energy – Hong Kong, Able New Energy – China,
Ultralife UK and Ultralife India are Other Subsidiaries.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Permitted Encumbrances” has the meaning assigned to that term in Section 7.01
of this Agreement.
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, institution, public
benefit corporation, joint venture, entity or government (whether Federal,
state, county, city, municipal or otherwise, including any instrumentality,
division, agency, body or department thereof).

 

- 14 -



--------------------------------------------------------------------------------



 



“Plan” means any deferred compensation program, including both single and
multiemployer plans, subject to Title IV of ERISA and established and maintained
for employees of Ultralife or any Subsidiary or any controlled group of trades
or businesses under common control as defined respectively in Sections 1563 and
414(c) of the Internal Revenue Code of 1986, as amended, of which Ultralife or
any Subsidiary is or becomes a part.
“Pledge Agreements” shall mean all of and “Pledge Agreement” shall mean any one
of, as the context may require, (i) the Pledge Agreement dated on or about the
date hereof, executed and delivered to Lender by Ultralife relating to the
shares of Able Energy-Hong Kong, Ultralife-UK and Ultralife-India; (ii) any
supplemental pledge agreements required under the laws of the respective
jurisdictions of Able Energy-Hong Kong, Ultralife-UK and Ultralife-India in
connection with the Pledge Agreement described in the foregoing clause (i); and
(iii) any other Pledge Agreement executed and delivered to Lender by any
Borrower, Guarantor or other Person pursuant to the terms of this Agreement, as
each such agreement may be amended, modified or supplemented from time to time.
“Potential Default” means any event or condition which with notice or the
passage of time would constitute an Event of Default.
“Prime Rate” shall mean a rate per annum equal to the rate of interest announced
by the Lender Affiliate in Pittsburgh, Pennsylvania from time to time as its
“Prime Rate”. Any change in the Prime Rate shall be effective immediately from
and after such change in the Prime Rate. Interest accruing by reference to the
Prime Rate shall be calculated on the basis of actual days elapsed and a 360-day
year. The Borrowers acknowledge that the Lender may make loans to its customers
above, at or below the Prime Rate.
“RedBlack Communications” means RedBlack Communications, Inc., a Maryland
corporation, with its chief executive offices located at 44180 Airport View
Drive, Hollywood, Maryland 20636.
“Revolving Credit Commitment” means Thirty Five Million Dollars ($35,000,000).
“Revolving Credit Loans” has the meaning assigned to that term in Section 2.01
of this Agreement.
“Revolving Credit Note” means the Revolving Credit Note of the Borrowers
executed and delivered pursuant to Section 2.02 of this Agreement, together with
all amendments, extensions, renewals, refinancings or refundings in whole or in
part.
“Revolving Credit Usage” means at any time the sum of the Revolving Credit Loans
outstanding, plus the aggregate undrawn face amount of any outstanding Letters
of Credit.
“Security Agreements” shall mean all of, and “Security Agreement” shall mean any
one of, as the context may require, (i) the Security Agreement dated on or about
the date hereof, executed and delivered to Lender by McDowell Research, (ii) the
Security Agreement dated on or about the date hereof, executed and delivered to
Lender by Red Black Communications, (iii) the Security Agreement dated on or
about the date hereof, executed and delivered to Lender by Stationary Power
Services, and (iv) any Security Agreement executed and delivered to the Lender
by any Borrower, Guarantor or other Person pursuant to the terms of this
Agreement, as each such agreement may be amended, modified or supplemented from
time to time.

 

- 15 -



--------------------------------------------------------------------------------



 



“Solvent” shall mean, with respect to any person or entity on a particular date,
that on such date (i) the fair value of the property of such person or entity is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such person or entity, (ii) the present fair saleable
value of the assets of such person or entity is not less than the amount that
will be required to pay the probable liability of such person or entity on its
debts as they become absolute and matured, (iii) such person or entity is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (iv) such person or entity does not intend to, and does not believe
that it will, incur debts or liabilities beyond such person’s or entity’s
ability to pay as such debts and liabilities mature, and (v) such person or
entity is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such person’s or entity’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such person or entity is engaged.
In computing the amount of contingent liabilities at any time, it is intended
that such liabilities will be computed at the amount which, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Start Date” has the meaning assigned to that term in the definition of “LA
Interest Period” above.
“Stationary Power Services” means Stationary Power Services, Inc., a Florida
corporation, with its chief executive offices located at 4902 113th Avenue
North, Clearwater, Florida 33760.
“Subordination Agreement” means the Subordination Agreement dated on or about
the date of this Agreement, as amended, modified or supplemented from time to
time, executed and delivered by and among William Maher, the Lender and
Ultralife, pursuant to which all sums due to William Maher by Ultralife under
that certain Amended and Restated Three-Year Subordinated Convertible Promissory
Note dated March 28, 2009 shall be subordinated to the prior payment of all sums
due to the Lender.
“Subsidiary” means any corporation or other entity of which a majority of the
outstanding capital stock or other ownership interests entitled to vote for the
election of directors, or other Persons performing similar functions for such
entity, is at such time directly or indirectly owned by a Borrower.
“Ultralife” means Ultralife Corporation, a Delaware corporation, with its chief
executive offices located at 2000 Technology Parkway, Newark, New York 14513.
“Ultralife India” means Ultralife Batteries India Private Limited, a company
organized under the laws of India.
“Ultralife UK” means Ultralife Batteries (UK) Ltd., a company organized under
the laws of the United Kingdom.

 

- 16 -



--------------------------------------------------------------------------------



 



“Unassigned US Account” has the meaning assigned to that term in subsection
(j) of the definition of “Eligible Accounts” above.
1.02 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (a) references to the plural include the
singular, the plural, the part and the whole, “or” has the inclusive meaning
represented by the phrase “and/or,” and “including” has the meaning represented
by the phrase “including, without limitation”; (b) the words “hereof,” “herein,”
“hereunder,” “hereto” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document as a whole and not
to any particular provision of this Agreement or such other Loan Document;
(c) the section and other headings contained in this Agreement or such other
Loan Document and the Table of Contents (if any), preceding this Agreement or
such other Loan Document are for reference purposes only and shall not control
or affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect; (d) article, section, subsection, clause,
schedule and exhibit references are to this Agreement or other Loan Document, as
the case may be, unless otherwise specified; and (e) reference to any agreement
(including this Agreement and any other Loan Document, together with the
schedules and exhibits hereto or thereto), document or instrument means such
agreement, document or instrument as amended, modified, replaced, substituted
for, superseded or restated.
1.03 Accounting Principles. Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters and all
financial statements to be delivered pursuant to this Agreement shall be made
and prepared in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP.
ARTICLE II
REVOLVING CREDIT FACILITY
2.01 Revolving Credit Loans. Subject to the terms and conditions and relying
upon the representations and warranties set forth in this Agreement and the
other Loan Documents, the Lender agrees to make revolving credit loans (the
“Revolving Credit Loans”) to the Borrowers at any time or from time to time on
or after the Closing Date to and including the Business Day immediately
preceding the Maturity Date in an aggregate principal amount not exceeding at
any one time outstanding the Borrowing Base. If at any time the sum of all
Revolving Credit Loans outstanding, the outstanding Letters of Credit exceeds
the Borrowing Base, the Borrowers shall immediately repay to the Lender, in
funds immediately available, the amount of such excess, together with all
accrued interest on the amount of such repayment. Subject to the provisions of
this Agreement, the Borrowers may borrow, repay and reborrow under this
Section 2.01. Unless the Lender, in its sole discretion, shall have agreed to
extend the Maturity Date of the revolving credit facility, the revolving credit
facility established pursuant to this Section 2.01 shall terminate and the
Revolving Credit Loans shall be due and payable on the Maturity Date. The
Borrowers shall use the proceeds of the Revolving Credit Loans for general
working capital, general corporate purposes, letter of credit support and to
refinance the outstanding obligations under its credit facility with the
Existing Lender.

 

- 17 -



--------------------------------------------------------------------------------



 



2.02 Revolving Credit Note. The obligations of the Borrowers to repay the unpaid
principal amount of the Revolving Credit Loans made to the Borrowers by the
Lender and to pay interest on the unpaid principal amount will be evidenced in
part by the Revolving Credit Note of the Borrowers dated the Closing Date, in
substantially the form attached as Exhibit “A” to this Agreement, with the
blanks appropriately filled. The executed Revolving Credit Note will be
delivered by the Borrowers to the Lender on the Closing Date.
2.03 Borrowing Base. The maximum borrowing availability under this Agreement
applicable to the Revolving Credit Loans shall be equal on any day during the
term of this Agreement to the lesser of (i) the Revolving Credit Commitment, or
(ii) an amount equal to the sum of up to eighty-five percent (85%) of the
aggregate book value of Eligible Accounts of each Borrower, plus the lesser of
(x) up to seventy percent (70%) of the aggregate book value of Eligible
Inventory of each Borrower, or (y) eighty five percent (85%) of the NOLV
Percentage applicable to each category of Eligible Inventory of each Borrower;
provided, however, that in no event shall the portion of the Revolving Credit
Loans based on Eligible Inventory of all of the Borrowers exceed the Eligible
Inventory Sublimit (the lesser of the amounts described in clauses (i) and
(ii) of this sentence is sometimes referred to in this Agreement as the
“Borrowing Base”). The maximum borrowing availability of Revolving Credit Loans
for each Borrower under this Agreement shall be limited to the amount of the
borrowing base availability as shown on the most recent Borrowing Base
Certificate received by the Lender for such Borrower. The Borrowing Base shall
be further reduced by (i) the face amount of any Letters of Credit outstanding
as of the date of the determination, (ii) in the Lender’s sole discretion, the
outstanding Hedging Obligations, and (iii) any other reserve or reserves created
and maintained by the Lender from time to time and in its sole discretion to
reflect events, conditions, contingencies or risks which effect the Eligible
Accounts or the Eligible Inventory or otherwise affect the assets, business,
operations or financial condition of the Borrowers.
2.04 Making of Revolving Credit Loans.
(a) LIBOR Advantage Loan Request. By delivering a borrowing request to the
Lender on or before 10:00 a.m., New York time, on a Business Day, the
Administrative Borrower may from time to time irrevocably request, on not less
than one nor more than three Business Days’ notice, that a LIBOR Advantage Loan
be made. On the terms and subject to the conditions of this Agreement, each
LIBOR Advantage Loan shall be made available to the Administrative Borrower no
later than 11:00 a.m. New York time on the day the LIBOR Advantage Loan is made
by deposit to the account of the Administrative Borrower as shall have been
specified in its borrowing request. Notwithstanding the foregoing, the
Administrative Borrower may provide the Lender with written notice (in the form
and with information required in this Section 2.04) of any such borrowing
request for a LIBOR Advantage Loan by telecopy on the day, and by mail within
one Business Day after the day, any such request is made. The Lender is entitled
to rely on any such request made in accordance with the terms of this Agreement.

 

- 18 -



--------------------------------------------------------------------------------



 



(b) Conversion to LIBOR Rate Loans. By delivering a conversion notice to the
Lender on or before 10:00 a.m., New York time, on a Business Day, the
Administrative Borrower may from time to time irrevocably elect, on not less
than two nor more than five Business Days’ notice, that all, or any portion, in
an aggregate minimum amount of $1,000,000 and integral multiples of $500,000, of
any LIBOR Advantage Loan be converted on any day into a LIBOR Rate Loan, with a
LIBOR Interest Period of one, two or three months; provided, however, that no
portion of the outstanding principal amount of any LIBOR Advantage Loans may be
converted to LIBOR Rate Loans when any Event of Default has occurred and is
continuing and provided, further, that all accrued interest on the principal
amount of any LIBOR Advantage Loan to be converted hereunder shall be paid in
full.
(c) LIBOR Loan Request. By delivering a borrowing request to the Lender on or
before 10:00 a.m., New York time, on a Business Day, the Administrative Borrower
may from time to time irrevocably request, on not less than two nor more than
five Business Days’ notice, that a LIBOR Rate Loan be made in a minimum amount
of $1,000,000 and integral multiples of $500,000, with a LIBOR Interest Period
of one, two or three months. On the terms and subject to the conditions of this
Agreement, each LIBOR Rate Loan shall be made available to the Administrative
Borrower no later than 11:00 a.m. New York time on the first day of the
applicable LIBOR Interest Period by deposit to the account of the Administrative
Borrower as shall have been specified in its borrowing request.
(d) Continuation and Conversion Elections. By delivering a conversion notice to
the Lender on or before 10:00 a.m., New York time, on a Business Day, the
Administrative Borrower may from time to time irrevocably elect, on not less
than two nor more than five Business Days’ notice, that all or any portion of
any LIBOR Rate Loan, in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 be converted on the last day of a LIBOR Interest Period
into a LIBOR Rate Loan with a different LIBOR Interest Period; provided,
however, that no portion of the outstanding principal amount of any LIBOR Rate
Loan may be converted to, or be continued as, a LIBOR Rate Loan when any Event
of Default has occurred and is continuing, and no portion of the outstanding
principal amount of any LIBOR Rate Loan may be converted to LIBOR Rate Loan of a
different duration if such LIBOR Rate Loan relates to any Hedging Obligation. In
the absence of delivery of a conversion notice with respect to any LIBOR Rate
Loan at least two Business Days before the last day of the then current LIBOR
Interest Period with respect thereto, such LIBOR Rate Loan shall, on such last
day, automatically continue as a LIBOR Rate Loan with the same LIBOR Interest
Period.
(e) Appointment of Administrative Borrower.
(i) Each Borrower hereby irrevocably appoints and constitutes the Administrative
Borrower as its agent and attorney-in-fact to request and receive Loans and
Letters of Credit pursuant to this Agreement and the other Loan Documents from
Lender in the name or on behalf of such Borrower. Lender may disburse the Loans
to such bank account of the Administrative Borrower or a Borrower or otherwise
make such Loans to a Borrower and provide such Letters of Credit to a Borrower
as the Administrative Borrower may designate or direct, without notice to any
other Borrowers or Guarantor. Notwithstanding anything to the contrary contained
herein, Lender may at any time and from time to time require that Loans to or
for the account of any Borrower be disbursed directly to an operating account of
such Borrower.

 

- 19 -



--------------------------------------------------------------------------------



 



(ii) The Administrative Borrower hereby accepts the appointment by the Borrowers
to act as the agent and attorney-in-fact of the Borrowers pursuant to this
Section 2.04(e). The Administrative Borrower shall ensure that the disbursement
of any Loans to each Borrower requested by or paid to or for the account of
Parent, or the issuance of any Letter of Credit for a Borrower hereunder, shall
be paid to or for the account of such Borrower.
(iii) Each Borrower and Guarantor hereby irrevocably appoints and constitutes
the Administrative Borrower as its agent to receive statements on account and
all other notices from the Lender with respect to the Obligations or otherwise
under or in connection with this Agreement and the other Loan Documents.
(iv) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower or Guarantor by the Administrative Borrower
shall be deemed for all purposes to have been made by such Borrower or
Guarantor, as the case may be, and shall be binding upon and enforceable against
such Borrower or Guarantor to the same extent as if made directly by such
Borrower or Guarantor.
(v) No purported termination of the appointment of the Administrative Borrower
as agent as aforesaid shall be effective, except after ten (10) days’ prior
written notice to the Lender.
2.05 Letters of Credit Subfacility. (a) Subject to the conditions and on the
terms hereinafter set forth in this Agreement, and in reliance upon the
representations and warranties of the Borrowers contained in Article IV, the
Administrative Borrower may request the Issuing Bank to (i) from time to time on
any Business Day, during the period from the Closing Date to the day which is
five (5) Business Days prior to the Maturity Date, issue standby and documentary
letters of credit (“Letters of Credit”) for the account of a Borrower in an
aggregate stated amount at any one time that, together with the aggregate face
or stated amount of all other outstanding Letters of Credit issued pursuant
hereto, does not exceed the L/C Commitment, and to amend or renew Letters of
Credit previously issued by it, and (ii) honor drafts under Letters of Credit;
provided, that the Issuing Bank shall not be obligated to issue, extend or renew
any Letter of Credit if as of the date of issuance, extension or renewal of such
Letter of Credit (the “Issuance Date”) and after giving effect to such issuance,
extension or renewal, (A) the aggregate outstanding Revolving Credit Loans
exceeds the borrowing base availability as determined pursuant to Section 2.03
of this Agreement, or (B) the L/C Obligations exceed the L/C Commitment. If on
any date the L/C Obligations exceed the L/C Commitment, the Borrowers shall
immediately, without further notice or demand by the Lender, prepay the
outstanding principal amount of the Revolving Credit Loans by an amount equal to
the applicable excess. Within the foregoing limits, and subject to the other
terms and conditions hereof; the Borrowers’ ability to obtain Letters of Credit
shall be fully revolving, and, accordingly, the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit which
have expired or which have been drawn upon and reimbursed.

 

- 20 -



--------------------------------------------------------------------------------



 



(b) Neither the Lender nor the Issuing Bank is under any obligation to, and
shall not, issue, extend or renew any Letter of Credit if:
(i) any order, judgment or decree of any Official Body or arbitrator shall by
its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any requirement or obligation under any Law applicable to
the Lender or any request or directive (whether or not having the force of law)
from any Official Body with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it;
(ii) on or prior to the Business Day prior to the requested date of issuance,
extension or renewal of such Letter of Credit, one or more of the applicable
conditions contained in Article V is not then satisfied;
(iii) such Letter of Credit is a standby Letter of Credit, the expiration date
of such standby Letter of Credit would be (A) more than one year after the
Issuance Date, or (B) after the date which is five (5) Business Days prior to
the Maturity Date;
(iv) such Letter of Credit is a merchandise Letter of Credit, the expiration
date of the requested merchandise Letter of Credit is (A) more than ninety days
after the Issuance Date, or (B) after the date which is five (5) Business Days
prior to the Maturity Date;
(v) the requested Letter of Credit does not provide for drafts, or is not
otherwise in form and substance acceptable to the Lender and the Issuing Bank,
or the issuance of a Letter of Credit shall violate any applicable policies of
the Lender or the Issuing Bank; or
(vi) such Letter of Credit is to be denominated in a currency other than U.S.
Dollars.

 

- 21 -



--------------------------------------------------------------------------------



 



2.06 Issuance, Amendment and Renewal of Letters of Credit. (a) Each Letter of
Credit shall be issued upon the irrevocable written request of the
Administrative Borrower received by the Lender at least three (3) Business Days
(or such shorter time as the Lender may agree in a particular instance in its
sole discretion) prior to the proposed date of issuance. Each such request for
issuance of a Letter of Credit shall be by facsimile, confirmed immediately in
an original writing, in the form of an L/C Application (or such other form as
shall be acceptable to the Issuing Bank), and shall specify in form and detail
satisfactory to the Lender and the Issuing Bank: (i) the proposed date of
issuance of the Letter of Credit (which shall be a Business Day); (ii) the face
amount of the Letter of Credit; (iii) the expiration date of the Letter of
Credit; (iv) the name and address of the beneficiary thereof; (v) the documents
to be presented by the beneficiary of the Letter of Credit in case of any
drawing thereunder; (vi) the full text of any certificate to be presented by the
beneficiary in case of any drawing thereunder; and (vii) such other matters as
the Issuing Bank may require.
(b) Unless such issuance is not then permitted under Section 2.05(b) or one or
more conditions specified in Article V are not then satisfied, the Issuing Bank
shall, subject to the terms and conditions hereof, issue a Letter of Credit for
the account of a Borrower on the requested Issuance Date in accordance with the
Issuing Bank’s usual and customary business practices.
(c) From time to time while a Letter of Credit is outstanding and prior to the
Maturity Date, the Lender will, upon the written request of the Administrative
Borrower received by the Lender at least three (3) Business Days (or such
shorter time as the Lender may agree in a particular instance in its sole
discretion) prior to the proposed date of amendment, cause the Issuing Bank to
amend any Letter of Credit issued by it. Each such request for amendment of a
Letter of Credit shall be made by facsimile, confirmed immediately in an
original writing, made in the form of an L/C Application and shall specify in
form and detail satisfactory to the Lender and the Issuing Bank the following:
(i) the Letter of Credit to be amended; (ii) the proposed date of amendment of
the Letter of Credit (which shall be a Business Day); (iii) the nature of the
proposed amendment; and (iv) such other matters as the Issuing Bank may require.
The Lender and the Issuing Bank shall be under no obligation to amend any Letter
of Credit if (x) the Lender and the Issuing Bank would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms of
this Agreement; or (y) the beneficiary of any such Letter of Credit does not
accept the proposed amendment to the Letter of Credit.
(d) The Lender agrees that, while a Letter of Credit is outstanding and prior to
the Maturity Date, at the option of the Borrower for which the Letter of Credit
is issued and upon the written request of the Administrative Borrower received
by the Lender at least three (3) Business Days (or such shorter time as the
Lender may agree in a particular instance in its sole discretion) prior to the
proposed date of notification of renewal, the Lender may cause the Issuing Bank
to renew the Letter of Credit issued by it as requested by the Administrative
Borrower. Each such request for renewal of a Letter of Credit shall be made by
facsimile, confirmed immediately in an original writing, in the form of an L/C
Application, and shall specify in form and detail satisfactory to the Lender and
the Issuing Bank: (i) the Letter of Credit to be renewed; (ii) the proposed date
of notification of renewal of the Letter of Credit (which shall be a Business
Day); (iii) the revised expiration date of the Letter of Credit; and (iv) such
other matters as the Issuing Bank may require. The Lender and the Issuing Bank
shall be under no obligation so to renew any Letter of Credit if (A) the Lender
and the Issuing Bank would have no obligation at such time to issue or amend
such Letter of Credit in its renewed form under the terms of this Agreement; or
(B) the beneficiary of any such Letter of Credit does not accept the proposed
renewal of the Letter of Credit. If any outstanding Letter of Credit shall
provide that it shall be automatically renewed unless the beneficiary thereof
receives notice from the Issuing Bank that such Letter of Credit shall not be
renewed, and if at the time of renewal the Issuing Bank would be entitled to
authorize the automatic renewal of such Letter of Credit in accordance with this
Section 2.06 upon the request of the Administrative Borrower but the Issuing
Bank shall not have received any L/C Application from the Administrative
Borrower with respect to such renewal or other written direction by the
Administrative Borrower with respect thereto, the Issuing Bank shall nonetheless
be permitted to allow such Letter of Credit to renew, and the Administrative
Borrower and the Lender hereby authorize such renewal, and, accordingly, the
Issuing Bank shall be deemed to have received an L/C Application from the
Administrative Borrower requesting such renewal.

 

- 22 -



--------------------------------------------------------------------------------



 



(e) The Issuing Bank may, at its election, deliver any notices of termination or
other communications to any Letter of Credit beneficiary or transferee, and take
any other action as necessary or appropriate, at any time and from time to time,
in order to cause the expiration date of such Letter of Credit to be a date not
later than the date which is five (5) Business Days prior to the Maturity Date.
(f) This Agreement shall control in the event of any irreconcilable conflict
with any L/C-Related Document (other than an issued Letter of Credit).
2.07 Drawings and Reimbursements. (a) In the event of any request for a drawing
under a Letter of Credit by the beneficiary or transferee thereof, the Lender
will promptly notify the Administrative Borrower in writing of such request. The
Borrowers shall reimburse the Lender prior to 10:00 a.m. (prevailing time in
Pittsburgh, Pennsylvania), on each date that any amount is paid by the Issuing
Bank under any Letter of Credit in the amount so paid by the Issuing Bank. In
the event the Borrowers fail to reimburse the Issuing Bank in the full amount of
any drawing under any Letter of Credit by 10:00 a.m. (prevailing time in
Pittsburgh, Pennsylvania) on the date of such draw, the Borrowers shall be
deemed to have requested that a Revolving Credit Loan in an amount equal to such
unreimbursed amount be made by the Lender to be disbursed as of the date of the
drawing under such Letter of Credit, subject to the amount of the unutilized
portion of the Revolving Credit Commitment and subject to the conditions set
forth in Section 5.02.
(b) With respect to any unreimbursed drawing that is not converted into a
Revolving Credit Loan because of the Borrowers’ failure to satisfy the
conditions set forth in Section 5.02 or for any other reason, the Borrowers
shall be deemed to have incurred from the Lender an extension of credit in the
amount of such drawing and such amount shall be due and payable on demand
(together with interest) and shall bear interest at a rate per annum equal to
the LIBOR Advantage Rate plus the LIBOR Rate Margin plus two percent (2.0%).
2.08 Role of Issuing Bank. (a) The Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, other
documents and certificates expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the person or entity executing or delivering any such document
(other than to determine that the sight draft, other documents and certificates
required to be delivered comply on their face with the requirements of the
applicable Letter of Credit).

 

- 23 -



--------------------------------------------------------------------------------



 



(b) The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude any of the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.
Neither the Lender, the Issuing Bank, any of the Lender Affiliates, nor any of
the respective correspondents, participants or assignees of the Lender or the
Issuing Bank, shall be liable or responsible for any of the matters described in
clauses (i) through (vii) of Section 2.09; provided, however, anything in such
clauses to the contrary notwithstanding, that a Borrower may have a claim
against the Issuing Bank, and the Issuing Bank may be liable to such Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages as determined by a final judgment of a court
of competent jurisdiction to have been caused by the Issuing Bank’s willful
misconduct or gross negligence or the Issuing Bank’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft, other documents and certificates strictly complying with the terms
and conditions of a Letter of Credit. In furtherance and not in limitation of
the foregoing: (i) the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary; and (ii) the Issuing
Bank shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
2.09 Obligations Absolute. The obligations of the Borrowers under this Agreement
and any L/C-Related Document to reimburse the Issuing Bank for a drawing under a
Letter of Credit, and to repay the Lender for any drawing under a Letter of
Credit converted into Revolving Credit Loans, shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement and each such other L/C-Related Document under all circumstances,
including the following:
(i) any lack of validity or enforceability of this Agreement or any L/C Related
Document;
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrowers in respect of any Letter of
Credit or any other amendment or waiver of or any consent to departure from all
or any of such obligation;
(iii) the existence of any claim, set-off, defense or other right that any of
the Borrowers may have at any time against any beneficiary or any transferee of
any Letter of Credit (or any person or entity for whom any such beneficiary or
any such transferee may be acting), the Lender, the Issuing Bank or any other
person or entity, whether in connection with this Agreement, the transactions
contemplated hereby or by the L/C-Related Documents or any unrelated
transaction;

 

- 24 -



--------------------------------------------------------------------------------



 



(iv) any draft, demand, certificate or other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect
unless the Issuing Bank has prior knowledge thereof or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit;
(v) any payment by the Issuing Bank under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of any Letter of Credit; or any payment made by the Issuing Bank under any
Letter of Credit to any person or entity purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of any Letter of Credit, including any arising in connection
with any bankruptcy or insolvency proceeding;
(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any other guarantee, for
all or any of the obligations of the Borrowers in respect of any Letter of
Credit; or
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any
Guarantor;
provided, however, the foregoing shall not be construed to restrict or otherwise
limit any claim a Borrower may have against the Lender, the Issuing Bank or any
correspondent, participant or assignee of the Lender or the Issuing Bank
permitted under Section 2.08(b).
2.10 Cash Collateral. Upon (i) the request of the Lender, (A) if the Issuing
Bank has honored any full or partial drawing request on any Letter of Credit and
such drawing has resulted in an Revolving Credit Loan hereunder, or (B) if, as
of the Maturity Date, any Letters of Credit may for any reason remain
outstanding and partially or wholly undrawn, (ii) the occurrence of the
circumstances described in Section 2.05 requiring the Borrowers to provide cash
collateral to the Lender, or (iii) the termination of the Revolving Credit
Commitment, then, the Borrowers shall immediately upon demand from the Lender,
pledge and deposit with or deliver to the Lender cash or deposit account
balances in separate blocked accounts pursuant to documentation in form and
substance satisfactory to the Lender in an amount equal to the L/C Obligations
(“Cash Collateral”). The Lender shall have exclusive dominion and control over
such account, including the exclusive right to withdraw Cash Collateral for
application to the L/C Obligations. Other than any interest earned on the
investment of such deposit, which investments shall be made at the option and
sole discretion of the Lender, such deposits shall not bear interest. Interest
or profits, if any, on such investments shall accumulate in such account. Any
cash collateral provided by the Borrowers hereunder (to the extent not applied
as aforesaid) shall be returned to the Administrative Borrower within three
(3) Business Days after all Events of Default have been cured or waived.

 

- 25 -



--------------------------------------------------------------------------------



 



2.11 Letter of Credit Fees. The Borrowers shall pay to the Lender Letter of
Credit Fees at the times and in the amounts as provided for in Section 3.07, and
the Borrower shall also pay to the Lender or the Issuing Bank from time to time
on demand the normal issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Lender or the Issuing Bank
relating to Letters of Credit as from time to time are in effect.
2.12 Hedging Contracts. Subject to the terms and conditions hereof, any
applicable Hedging Contract and any applicable Laws, a Lender Affiliate and a
Borrower may from time to time enter into interest rate protection, currency
exchange and other derivative transactions in the ordinary course of the
Borrower’s business. The Administrative Borrower may request the Lender
Affiliate to enter into any such interest rate protection, currency exchange and
other derivative transaction by delivering to Lender Affiliate at the Lender
Affiliate’s Office, Lender Affiliate’s form of Hedging Contract, completed to
the satisfaction of the Lender Affiliate, and, such other certificates,
documents and other papers and information as Lender may reasonably request. A
Borrower may not, however, enter into any Hedging Contract to the extent that
the amount of any resulting Hedging Obligation would then cause the sum of
(i) the outstanding Revolving Credit Loans plus (ii) outstanding Letters of
Credit plus (iii) outstanding Hedging Obligations to exceed the Borrowing Base.
All disbursements or payments related to Hedging Obligations shall be deemed to
be Revolving Credit Loans and shall bear interest at the interest rate or rates
determined in accordance with Section 3.01 of this Agreement.
ARTICLE III
INTEREST RATES; FEES; PAYMENTS; INDEMNITIES
3.01 Interest Rates. (a) Interest on the outstanding principal amount of each
Revolving Credit Loan, when classified as a: (i) LIBOR Rate Loan, shall accrue
during each LIBOR Interest Period at a rate per annum equal to the sum of the
Adjusted LIBOR Rate for such LIBOR Interest Period plus the LIBOR Rate Margin,
and be due and payable on each Interest Payment Date and on the Maturity Date,
and (ii) LIBOR Advantage Loan, shall accrue at a rate per annum equal to the sum
of the LIBOR Advantage Rate for such LA Interest Period plus the LA Margin, and
be due and payable on each LA Interest Payment Date and on the Maturity Date.
Interest on a LIBOR Advantage Loan shall be calculated for the actual number of
days elapsed on the basis of a 360-day year, including the first day of the
applicable period to, but not including, the date of repayment. The Borrowers
shall not have the option to select a LIBOR Rate Loan with respect to the Loans
to be made on the Closing Date but may thereafter convert all or any portion to
one or more LIBOR Rate Loans in accordance with the terms of this Article III.
(b) The interest rates under Section 3.01(a) above hereof shall from time to
time be increased or decreased, as the case may be, based on the then applicable
Excess Availability and in accordance with the following pricing grid:

      Excess Availability   LIBOR Rate Plus
 
   
Greater than $10,000,000
  400 basis points
 
   
Greater than $7,500,000 but less than or equal to $10,000,000
  425 basis points
 
   
Greater than $5,000,000 but less than or equal to $7,500,000
  450 basis points
 
   
Greater than $3,000,000 but less than or equal to $5,000,000
  475 basis points

 

- 26 -



--------------------------------------------------------------------------------



 



The Excess Availability shall be determined as of the end of each quarter,
commencing as of the end of the fourth fiscal quarter following the Closing
Date. The Excess Availability shall be as shown on the financial statements and
certificates to be delivered pursuant to Section 6.01 hereof. Any interest rate
adjustments made based on the foregoing pricing grid shall be applicable to the
Borrowers only for so long as the applicable Excess Availability (as shown on
the foregoing pricing grid) is maintained and, in the event the applicable
Excess Availability is no longer maintained, the interest rates under
Section 3.01(a) above shall increase or decrease to the rates applicable to the
Excess Availability achieved by the Borrowers. Any applicable reduction or
increase shall be effective as of the first Business Day of the month following
receipt by the Lender of the financial statements and certificate showing the
Excess Availability, provided that in the event the financial statements and
certificates are not timely delivered, any rate reduction then in effect shall
be immediately discontinued as of the day such documents were due until the
first Business Day of the month following receipt by the Lender of proper
documents indicating that a reduction is applicable.
3.02 Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived:
(a) the rate of interest for each Loan and the Letter of Credit Fees otherwise
respectively applicable pursuant to Section 3.01 or Section 3.07 shall be
increased by two percent (2.0%) per annum (until, in the case of LIBOR Rate
Loans, the expiration of the applicable Interest Period); and
(b) each other Obligation hereunder if not paid when due shall bear interest at
a rate per annum equal to the sum of the rate of interest applicable to LIBOR
Advantage Loan plus two percent (2.0%) per annum from the time such Obligation
becomes due and payable and until it is paid in full.
(c) The Borrowers acknowledge that such increased rates reflect, among other
things, the fact that such Loans or other amounts have become a substantially
greater risk given their default status and that the Lender is entitled to
additional compensation for such risk; and, all such interest shall be payable
by Borrowers upon demand by Lender.
3.03 Usury. In the event the rates of interest provided for in Section 3.01
above or any of them are finally determined by any Official Body to exceed the
maximum rate of interest permitted by applicable usury or similar Laws, their or
its application will be suspended and there will be charged instead the maximum
rate of interest permitted by such Laws.

 

- 27 -



--------------------------------------------------------------------------------



 



3.04 LIBOR Rate Lending Unlawful. If the Lender shall determine (which
determination shall, upon notice thereof to the Administrative Borrower be
conclusive and binding on the Borrowers) that the introduction of or any change
in or in the interpretation of any law, rule, regulation or guideline, (whether
or not having the force of law) makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for the Lender to make,
continue or maintain any LIBOR Rate Loan as, or to convert any loan into, a
LIBOR Rate Loan of a certain duration, the obligations of the Lender to make,
continue, maintain or convert into any such LIBOR Rate Loans shall, upon such
determination, forthwith be suspended until the Lender shall notify the
Administrative Borrower that the circumstances causing such suspension no longer
exist, and all LIBOR Rate Loans of such type shall automatically convert into
loans accruing interest at the Prime Rate plus the LIBOR Margin at the end of
the then current LIBOR Interest Periods with respect thereto or sooner, if
required by such law or assertion.
3.05 Unavailability of LIBOR Rate. In the event that the Administrative Borrower
shall have requested a LIBOR Rate Loan in accordance with Section 2.04 and the
Lender, in its sole discretion, shall have determined that U.S. dollar deposits
in the relevant amount and for the relevant LIBOR Interest Period are not
available to the Lender or the Lender Affiliate in the London interbank market;
or by reason of circumstances affecting the Lender or the Lender Affiliate in
the London interbank market, adequate and reasonable means do not exist for
ascertaining the LIBOR Rate applicable to the relevant LIBOR Interest Period; or
the LIBOR Rate no longer adequately and fairly reflects the Lender’s cost of
funding loans; upon notice from the Lender to the Administrative Borrower, the
obligations of the Lender under Section 2.04 to make or continue any loans as,
or to convert any loans into, LIBOR Rate Loans of such duration shall forthwith
be suspended until the Lender shall notify the Administrative Borrower that the
circumstances causing such suspension no longer exist.
3.06 Revolving Credit Fees.
(a) Facility Fee. On the Closing Date, the Borrowers shall pay the Lender, as
consideration for the commitment to extend a revolving credit facility pursuant
to the terms of this Agreement, a facility fee equal to $262,500 (0.75% of the
Revolving Credit Commitment). Such facility fee shall be deemed fully earned as
of the Closing Date.
(b) Unused Line Fee. Accruing from the date hereof until the Maturity Date, the
Borrowers agree to pay to the Lender, as consideration for the Lender’s
Revolving Credit Commitment hereunder, a nonrefundable fee (the “Unused Line
Fee”) equal to 0.50% per annum (computed on the basis of a year of 360 days, as
the case may be, and actual days elapsed) on the average daily difference
between the amount of such Lender’s Revolving Credit Commitment as the same may
be constituted from time to time and the Revolving Credit Usage. Unused Line
Fees shall be payable monthly in arrears on the last Business Day of each month
and on the Maturity Date or upon acceleration of the Notes.

 

- 28 -



--------------------------------------------------------------------------------



 



3.07 Letter of Credit Fees. The Borrowers shall pay to Issuing Bank (i) fees for
each standby Letter of Credit for the period from and excluding the Issuance
Date of same to and including the date of expiration or termination, equal to
the average daily face amount of each outstanding standby Letter of Credit
multiplied by four and one-half percent (4.50%) per annum (or the then
applicable LIBOR Rate Margin), such fees to be calculated on the basis of a
360-day year and shall be paid quarterly in arrears commencing with the last
Business Day of each March, June, September and December following the issuance
of each Letter of Credit and on the Maturity Date. Letters of Credit with term
less than one year shall be prorated, (ii) fees for each documentary Letter of
Credit equal to two percent (2.0%) of the face amount of each outstanding
documentary Letter of Credit, payable coincident with, and as a condition of,
the issuance or renewal of each such documentary Letter of Credit; and (iii) the
Issuing Bank’s then in effect customary fees and administrative expenses payable
with respect to Letters of Credit (all of the foregoing fees, the “Letter of
Credit Fees”). All Letter of Credit Fees payable hereunder shall be deemed
earned in full on the date when the same are due and payable hereunder and shall
not be subject to rebate or proration upon the termination of this Agreement for
any reason.
3.08 Other Customary Fees. The Borrowers shall also pay to Lender for the
Lender’s sole account the Lender’s then in effect customary fees and
administrative expenses payable with respect to advances made under this
Agreement as the Lender may generally charge or incur from time to time in
connection with the issuance, maintenance, modification (if any), assignment or
transfer (if any), negotiation and administration of the Loans.
3.09 LIBOR Breakage Fee. Upon: (i) any default by the Borrowers in making any
borrowing of, conversion into or continuation of any LIBOR Rate Loan following
the Administrative Borrower’s delivery of a borrowing request or
continuation/conversion notice hereunder or (ii) any prepayment of a LIBOR Rate
Loan on any day that is not the last day of the relevant LIBOR Interest Period
(regardless of the source of such prepayment and whether voluntary, by
acceleration or otherwise), the Borrowers shall pay an amount (“LIBOR Breakage
Fee”), as calculated by the Lender, equal to the amount of any losses, expenses
and liabilities (including without limitation any loss of margin and anticipated
profits) that Lender may sustain as a result of such default or payment. The
Borrowers understand, agree and acknowledge that: (i) the Lender does not have
any obligation to purchase, sell and/or match funds in connection with the use
of the LIBOR Rate as a basis for calculating the rate of interest on a LIBOR
Rate Loan, (ii) the LIBOR Rate may be used merely as a reference in determining
such rate, and (iii) the Borrowers have accepted the LIBOR Rate as a reasonable
and fair basis for calculating the LIBOR Breakage Fee and other funding losses
incurred by the Lender. The Borrowers further agree to pay the LIBOR Breakage
Fee and other funding losses, if any, whether or not the Lender elects to
purchase, sell and/or match funds.
3.10 Repayments, Prepayments and Interest. (a) LIBOR Advantage Loans. Interest
on the LIBOR Advantage Loans will be due and payable on each LA Interest Payment
Date and on the Maturity Date.
(b) Repayments Continuations and Conversions. LIBOR Rate Loans shall mature and
become payable in full on the last day of the LIBOR Interest Period relating to
such LIBOR Rate Loan. Upon maturity, a LIBOR Rate Loan may be continued for an
additional LIBOR Interest Period or may be converted to LIBOR Advantage Loan.

 

- 29 -



--------------------------------------------------------------------------------



 



(c) Voluntary Prepayment of LIBOR Rate Loans. LIBOR Rate Loans may be prepaid
upon the terms and conditions set forth in this Agreement. For LIBOR Rate Loans
in connection with which the Borrowers have or may incur Hedging Obligations,
additional obligations may be associated with prepayment, in accordance with the
terms and conditions of the applicable Hedging Contracts. The Administrative
Borrower shall give the Lender, no later than 10:00 a.m., New York City time, at
least four (4) Business Days notice of any proposed prepayment of any LIBOR Rate
Loans, specifying the proposed date of payment of such LIBOR Rate Loans, and the
principal amount to be paid. Each partial prepayment of the principal amount of
LIBOR Rate Loans shall be in an integral multiple of $500,000 and accompanied by
the payment of all charges outstanding on such LIBOR Rate Loans (including the
LIBOR Breakage Fee) and of all accrued interest on the principal repaid to the
date of payment.
3.11 Payments — Generally. (a) All payments to be made in respect of principal,
interest, fees or other amounts due from the Borrowers under this Agreement or
under the Notes are payable at 3:00 p.m. E.S.T. on the day when due, without
presentment, demand, protest or notice of any kind, all of which are expressly
waived, and an action for the payments will accrue immediately. All such
payments must be made to the Lender at its Office in U.S. Dollars and in funds
immediately available at such Office, without setoff, counterclaim or other
deduction of any nature. After maturity of any part of the Loans (by demand, at
maturity, by acceleration or otherwise), interest on such part of the Loans will
be due and payable on demand. All such payments shall be applied at the option
of the Lender to accrued and unpaid interest, outstanding principal and other
sums due under this Agreement in such order as the Lender, in its sole
discretion, shall elect.
(b) Any payment required to be made by the Borrowers to the Lender under this
Agreement or any other Loan Document may, at the Lender’s option, be deducted
when due from any deposit or other account (general or special, time or demand,
provisional or final) of a Borrower with the Lender. With respect to any
commitment or other fee, or any other cost or expense (including attorneys’
fees), due and payable to the Lender under the Loan Documents, each of the
Borrowers hereby irrevocably authorizes the Lender to debit any of its deposit
accounts with the Lender in an amount such that the aggregate amount debited
from all such deposit accounts does not exceed such fee or other cost or
expense. If there are insufficient funds in such deposit accounts to cover the
amount of the fee or other cost or expense then due, such debits will be
reversed (in whole or in part, in Lender’s sole discretion) and such amount not
debited shall be deemed to be unpaid. No such debit under this Section 3.11
shall be deemed a set-off.
(c) If the Borrowers fail to pay any installment of principal, interest or other
amount under this Agreement within ten (10) days of when due, in addition to
making payment of the installment then due, the Borrowers shall pay to the
Lender a late charge in an amount equal to five percent (5.0%) of such overdue
installment.
3.12 Increased Costs. If, on or after the date hereof, the adoption of any
applicable law, rule or regulation or guideline (whether or not having the force
of law), or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Lender with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency: (a) shall impose,
modify or deem applicable any reserve, special deposit or similar requirement
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System of the United States) against assets of,
deposits with or for the account of, or credit extended by, the Lender or shall
impose on the Lender or on the London interbank market any other condition
affecting its LIBOR Rate Loans or its obligation to make LIBOR Rate Loans; or
(b) shall impose on the Lender any other condition affecting its LIBOR Rate
Loans or its obligation to make LIBOR Rate Loans, and the result of any of the
foregoing is to increase the cost to the Lender of making or maintaining any
LIBOR Rate Loan, or to reduce the amount of any sum received or receivable by
the Lender under this agreement with respect thereto, by an amount deemed by the
Lender to be material, then, within 15 days after demand by the Lender, the
Borrowers shall pay to the Lender such additional amount or amounts as will
compensate the Lender for such increased cost or reduction.

 

- 30 -



--------------------------------------------------------------------------------



 



3.13 Increased Capital Costs. If any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase-in of, any law or
regulation, directive, guideline, decision or request (whether or not having the
force of law) of any court, central bank, regulator or other governmental
authority affects or would affect the amount of capital required or expected to
be maintained by the Lender, or person controlling the Lender, and the Lender
determines (in its sole and absolute discretion) that the rate of return on its
or such controlling person’s capital as a consequence of its commitments or the
loans made by the Lender is reduced to a level below that which the Lender or
such controlling person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by the Lender
to the Administrative Borrower, the Borrowers shall immediately pay directly to
the Lender additional amounts sufficient to compensate the Lender or such
controlling person for such reduction in rate of return. A statement of the
Lender as to any such additional amount or amounts (including calculations
thereof in reasonable detail) shall, in the absence of manifest error, be
conclusive and binding on the Borrowers. In determining such amount, the Lender
may use any method of averaging and attribution that it (in its sole and
absolute discretion) shall deem applicable.
3.14 Indemnities.
(a) General Indemnities. The Borrowers will indemnify the Lender against any
loss or expense which the Lender sustains or incurs as a consequence of an Event
of Default, including, without limitation, any failure of the Borrowers to pay
when due (at maturity, by acceleration or otherwise) any principal, interest,
fee or any other amount due under this Agreement or the other Loan Documents. If
the Lender sustains or incurs any such loss or expense it will from time to time
notify the Administrative Borrower in writing of the amount determined in good
faith by the Lender (which determination will be conclusive) to be necessary to
indemnify the Lender for the loss or expense. Such amount will be due and
payable by the Borrowers to the Lender within ten (10) days after presentation
by the Lender of a statement setting forth a brief explanation of and the
Lender’s calculation of such amount, which statement shall be conclusively
deemed correct absent manifest error. Any amount payable to the Lender under
this Section 3.14 will bear interest at the LIBOR Advantage Rate plus the LA
Margin (computed for the actual number of days elapsed on the basis of a year of
360 days) plus two percent (2.0%) from the due date until paid (before and after
judgment).

 

- 31 -



--------------------------------------------------------------------------------



 



(b) Environmental Indemnity. The Borrowers covenant and agree, at the Borrowers’
sole cost and expense, to indemnify, protect and save the Lender, its directors,
officers, employees, agents, successors and assigns, harmless against and from
any and all damages, losses, liabilities, obligations, fines, penalties, claims,
assessments, litigation, demands, defenses, judgments, suits, proceedings,
costs, disbursements or expenses (including, without limitation, attorneys’ and
experts’ reasonable fees and disbursements) of any kind or of any nature
whatsoever that may at any time be imposed upon, incurred by or asserted or
awarded against the Lender, arising from or out of (i) the failure of any of the
Borrowers to comply with, and to keep its premises in compliance with, the
Environmental Laws; and (ii) the presence, use, removal, release, storage,
generation, disposal or manufacture of any Hazardous Materials on, in, under or
affecting all or any portion of the Borrowers’ premises or (if any liability
shall attach to such premises or any holder of such premises due to matters
arising on and/or migrating from any surrounding area) any surrounding areas.
(c) Limitation on Indemnities. In no event shall the Borrowers be liable to the
Lender, or any other Person seeking indemnification pursuant to this
Section 3.14, for any liabilities caused by the gross negligence or willful
misconduct of the Person seeking indemnification.
3.15 Taxes. All payments by the Borrowers of principal of, and interest on,
LIBOR Rate Loans and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by the Lender’s net income or
receipts (such non-excluded items being called “Taxes”). In the event that any
withholding or deduction from any payment to be made by the Borrowers hereunder
is required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the Borrowers will:

  (a)  
pay directly to the relevant authority the full amount required to be so
withheld or deducted;

  (b)  
promptly forward to the Lender an official receipt or other documentation
satisfactory to the Lender evidencing such payment to such authority; and

  (c)  
pay to the Lender such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Lender will equal the full amount
the Lender would have received had no such withholding or deduction been
required.

Moreover, if any Taxes are directly asserted against the Lender with respect to
any payment received by the Lender hereunder, the Lender may pay such Taxes and
the Borrowers will promptly pay such additional amount (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
the Lender after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount the Lender would have received had not
such Taxes been asserted.

 

- 32 -



--------------------------------------------------------------------------------



 



If the Borrowers fail to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Lender the required receipts or other
required documentary evidence, the Borrowers shall indemnify the Lender for any
incremental Taxes, interest or penalties that may become payable by the Lender
as a result of any such failure.
3.16 Loan Account. The Lender will open and maintain on its books a loan account
(the “Loan Account”) with respect to Loans made, repayments, prepayments, the
computation and payment of interest and fees and the computation and final
payment of all other amounts due and sums paid to the Lender under this
Agreement. Except in the case of manifest error in computation, the Loan Account
will be conclusive and binding on the Borrower as to the amount at any time due
to the Lender from the Borrowers under this Agreement or the Notes.
3.17 Prepayment; Termination of Commitment. In the event the Borrowers terminate
the Revolving Credit Commitment prior to the Maturity Date, the Borrowers shall
pay the Lender (i) an early termination premium equal to the sum of the
Revolving Credit Commitment multiplied by 1.00%, if such termination occurs in
the first twelve (12) month period immediately following the Closing Date, and
(ii) an early termination premium equal to the sum of the Revolving Credit
Commitment multiplied by 50%, if such termination occurs in the second twelve
month period immediately following the Closing Date. The Borrowers shall not be
required to pay the Lender an early termination premium in the third twelve
month period following the Closing Date if no Event of Default has occurred and
is continuing. If an Event of Default has occurred and is continuing, the
Borrowers shall pay early termination premium equal to the sum of the Revolving
Credit Commitment multiplied by .50% in the third twelve month period following
the Closing Date. No premium will be earned if the revolving credit facilities
are moved into the New York Middle Market Group of the Lender Affiliate.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Borrowers, individually and collectively, represent and warrant to the
Lender that:
4.01 Organization and Qualification. Each of the Borrowers and each of the Other
Subsidiaries is a corporation or entity duly incorporated or formed, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or formation. Except as described in Schedule 4.01 to this
Agreement, each of the Borrowers is duly qualified or licensed to do business as
a foreign corporation and is in good standing in all jurisdictions in which the
ownership of its properties or the nature of its activities or both makes such
qualification or licensing necessary except where the failure to be so qualified
or licensed would not have a material and adverse effect on the assets,
business, operations or financial condition of such Borrower or the ability of
such Borrower to perform its obligations under this Agreement and the other Loan
Documents to which it is a party. Schedule 4.01 to this Agreement states as of
the Closing Date the jurisdiction of incorporation of each of the Borrowers and
each of the Other Subsidiaries and the jurisdiction in which each of the
Borrowers is qualified to do business as a foreign corporation.

 

- 33 -



--------------------------------------------------------------------------------



 



4.02 Power to Carry on Business; Licenses. Each of the Borrowers and each of the
Other Subsidiaries has all requisite power and authority to own and operate its
properties and to carry on its business as now conducted and as presently
planned to be conducted in all material respects. Each of the Borrowers and each
of the Other Subsidiaries has all licenses, permits, consents and governmental
approvals or authorizations necessary to carry on its business as now conducted
except where the failure to have any such license, permit, consent, approval or
authorization would not have a material and adverse effect on the assets,
business, operations or financial condition of such Borrower or the ability of
such Borrower or Subsidiary to perform its obligations under this Agreement and
the other Loan Documents to which it is a party.
4.03 Authority and Authorization. Each of the Borrowers has corporate power and
authority to execute and deliver this Agreement and the other Loan Documents to
which it is a Party, to make the borrowings provided for in this Agreement, to
execute and deliver the Notes in evidence of such borrowings and to perform its
obligations under this Agreement and the other Loan Documents. All such action
has been duly and validly authorized by all necessary corporate proceedings on
the part of each of the Borrowers. Neither the execution and delivery of this
Agreement and the other Loan Documents, nor the consummation of the transactions
contemplated in any of them, nor the performance of or compliance with their
terms and conditions will conflict with or result in a breach of or a default
under the articles of incorporation or the by-laws of any of the Borrowers.
4.04 Execution and Binding Effect. This Agreement and the other Loan Documents
have been duly and validly executed and delivered by the Borrowers and each such
document or agreement constitutes a legal, valid and binding obligation of each
of the Borrowers enforceable in accordance with its terms, except to the extent
that the enforceability thereof may be limited by applicable Bankruptcy,
insolvency, reorganization, or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless if whether the issue
of enforceability is considered in a proceeding in equity or at law).
4.05 Absence of Conflicts. Neither the execution and delivery of this Agreement
and the other Loan Documents, nor the consummation of the transactions
contemplated in any of them, nor the performance of or compliance with their
terms and conditions will conflict with or result in (a) a breach of or a
default under any agreement or instrument to which any of the Borrowers is a
party or by which it or any of its properties (now owned or acquired in the
future) may be subject or bound, or (b) a violation of any applicable Law,
except where such breach, default or violation would not have a material and
adverse effect on the assets, business, operations or financial condition of
such Borrower or the ability of such Borrower or Subsidiary to perform its
obligations under this Agreement and the other Loan Documents to which it is a
party. Neither the execution and delivery of this Agreement and the other Loan
Documents, nor the consummation of the transactions contemplated in any of them,
nor the performance of or compliance with their terms and conditions will result
in the creation or imposition of any Lien upon any property (now owned or
acquired in the future) of the Borrowers, other than Liens granted in favor of
the Lender and other Permitted Encumbrances.
4.06 Authorizations and Filings. No authorization, consent, approval, license,
exemption or other action by, and no registration, qualification, designation,
declaration or filing with, any Official Body is or will be necessary in
connection with the execution and delivery of this Agreement and the other Loan
Documents, the consummation of the transactions contemplated in any of them, or
the performance of or compliance with the terms and conditions of this Agreement
and the other Loan Documents.

 

- 34 -



--------------------------------------------------------------------------------



 



4.07 Ownership and Control. Schedule 4.07 to this Agreement states as of the
Closing Date the authorized capitalization of each of the Borrowers (including
stock of such Borrower held in treasury), the number of shares of each class of
stock units issued and outstanding of such Borrower and the number and
percentage of outstanding stock units of each such class of shares and, with
respect to Ultralife, and based upon Exchange Act filings of beneficial
ownership with the U.S. Securities and Exchange Commission, the beneficial
owners of such shares holding in excess of twenty percent (20%) of such shares.
The outstanding stock has been duly authorized and validly issued and is fully
paid and nonassessable. Schedule 4.07 to this Agreement describes as of the
Closing Date all outstanding options, rights and warrants issued by each of the
Borrowers for the acquisition of stock of such Borrower, all outstanding
securities or obligations convertible into such stock and all agreements by such
Borrower to issue or sell such stock. Schedule 4.07 to this Agreement describes
as of the Closing Date all options, sale agreements, pledges, proxies, voting
trusts, powers of attorney and other agreements or instruments binding upon any
of its members with respect to beneficial or record ownership of or voting
rights with respect to shares of the stock of such Borrower.
4.08 Officers and Directors. Schedule 4.08 to this Agreement states as of the
Closing Date (i) the officers and directors of each of the Borrowers, and
(ii) the officers and directors of each of the Other Subsidiaries.
4.09 Subsidiaries. Schedule 4.09 to this Agreement states as of the Closing Date
each of the Subsidiaries and the jurisdiction of incorporation of each such
Subsidiary.
4.10 Business. Schedule 4.10 to this Agreement describes the business of each of
the Borrowers and each of the Other Subsidiaries as presently conducted and
presently planned to be conducted.
4.11 Title to Property. Each of the Borrowers has good title in fee simple to
all real property and good title to all other property purported to be owned by
it, including that reflected in the most recent audited balance sheet referred
to in Section 4.12 of this Agreement or submitted pursuant to Section 6.01(a) of
this Agreement (except as sold or otherwise disposed of in the ordinary course
of business), subject only to the Permitted Encumbrances.
4.12 Financial Statements.
(a) Annual Statements. The Administrative Borrower has delivered to the Lender
audited consolidated and consolidating balance sheets and related consolidated
and consolidating statements of income and retained earnings and cash flow of
Ultralife and its Subsidiaries for the fiscal years ending December 31, 2008 and
December 31, 2007, as certified by BDO Seidman, LLC and certified with only such
qualifications as are described on Schedule 4.12 to this Agreement. Such
financial statements (including the notes) present fairly the consolidated and
consolidating financial condition of Ultralife and its Subsidiaries as of the
end of such fiscal period and the results of its operations and the changes in
financial position for the fiscal periods then ended, all in conformity with
GAAP applied on a basis consistent with that of the preceding fiscal period.

 

- 35 -



--------------------------------------------------------------------------------



 



(b) Year to Date Statements. The Administrative Borrower has delivered to the
Lender an internally prepared consolidated and consolidating balance sheets and
related statements of income and retained earnings of Ultralife and its
Subsidiaries for the calendar month and year-to-date ending December 31, 2009.
Such financial statements present fairly the financial condition of Ultralife
and its Subsidiaries of the end of such period and the results of its operations
for the period then ended, all in conformity with accounting principles applied
on a basis consistent with that of the preceding fiscal period, subject to
year-end adjustments.
(c) Financial Projections. The Administrative Borrower has delivered to the
Lender financial projections of Ultralife and its Subsidiaries for the fiscal
year ending December 31, 2010 derived from various assumptions of the
Administrative Borrower’s management (the “Financial Projections”). The
Financial Projections represent a reasonable range of possible results in light
of the history of the business, present and foreseeable conditions and the
intentions of the Borrowers’ managements. The Financial Projections reasonably
reflect in all material respects the estimated liabilities of Ultralife and its
Subsidiaries upon consummation of the transactions contemplated hereby as of the
Closing Date.
(d) Accuracy of Financial Statements. As of December 31, 2009, neither Ultralife
nor any of its Subsidiaries had any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the historical
financial statements or in the notes thereto, and except as disclosed therein
there are no unrealized or anticipated losses from any commitments of Ultralife
or any of its Subsidiaries that might result in a Material Adverse Change.
4.13 Taxes. All tax returns required to be filed by each of the Borrowers have
been properly prepared, executed and filed. All taxes, assessments, fees and
other governmental charges upon each of the Borrowers or upon any of the
Borrowers’ properties, incomes, sales or franchises which are due and payable
have been paid, except taxes, assessments or charges subject to good faith
dispute for which a Borrower has created adequate reserves on its books. The
reserves and provisions for taxes on the books of each of the Borrowers are
adequate for all open years and for its current fiscal period. None of the
Borrowers knows of any proposed additional assessment or basis for any
assessment for additional taxes (whether or not reserved against).
4.14 Contracts. Except as described in Schedule 4.14 to this Agreement, neither
any of the Borrowers nor any of the Other Subsidiaries is a party to nor subject
to any agreement, lease or instrument of any kind other than (i) agreements,
leases and instruments which are terminable at will by such Borrower or such
Other Subsidiary without penalty, and (ii) agreements, leases and instruments
entered into in the ordinary course of such Borrower’s or such Other
Subsidiary’s business which are not, singly or in the aggregate, material to the
assets, business, operations or financial condition of such Borrower or such
Other Subsidiary.

 

- 36 -



--------------------------------------------------------------------------------



 



4.15 Litigation. Except as described in Schedule 4.15 to this Agreement, there
is no pending or, to the Borrowers’ knowledge, contemplated or threatened
action, suit or proceeding by or before any Official Body against or affecting
any of the Borrowers or any of the Other Subsidiaries, at law or equity, which
if adversely decided would have a material and adverse effect on the assets,
business, operations or financial condition of any of the Borrowers or any of
the Other Subsidiaries or on the ability of each of the Borrowers to perform its
obligations under this Agreement or the other Loan Documents to which it is a
party.
4.16 Compliance with Laws. Neither any of the Borrowers nor any of the Other
Subsidiaries is in material violation of or subject to any material contingent
liability on account of the failure to be in compliance with any Law.
4.17 Pension Plans. Except as described in Schedule 4.17 to this Agreement,
(a) each Plan has been and will be maintained and funded in accordance with its
terms and with all provisions of ERISA and other applicable laws; (b) no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan; (c) no liability to the PBGC has been incurred with respect to any
Plan, other than for premiums due and payable; (d) no Plan has been terminated,
no proceedings have been instituted to terminate any Plan, and there exists no
intent to terminate or institute proceedings to terminate any Plan; (e) no
withdrawal, either complete or partial, has occurred or commenced with respect
to any multi-employer Plan, and there exists no intent to withdraw either
completely or partially from any multi-employer Plan; and (f) there has been no
cessation of, and there is no intent to cease, operations at a facility or
facilities where such cessation could reasonably be expected to result in a
separation from employment of more than twenty percent (20%) of the total number
of employees who are participants under a Plan.
4.18 Patents, Licenses, Franchises. Each of the Borrowers and each of the Other
Subsidiaries owns or is licensed to use all of the patents, trademarks, service
marks, trade names, copyrights, licenses, franchises and permits and rights with
respect to the foregoing necessary to own and operate their respective
properties and to carry on its business as presently conducted and presently
planned to be conducted without, to the Borrowers’ knowledge, conflict with the
rights of others, except where failure to so own or have license to use would
not have a material and adverse effect on the assets, business, operations or
financial condition of such Borrower or the ability of such Borrower or
Subsidiary to perform its obligations under this Agreement and the other Loan
Documents to which it is a party. Schedule 4.18 to this Agreement sets forth a
true and correct list and description of each such patent, trademark, service
mark, trade name, copyright, license, franchise and permit and right with
respect to the foregoing. Except as described in Schedule 4.18 to this
Agreement, no patent, trademark, service mark, trade name, copyright, license,
franchise or permit or right with respect to the foregoing is of material
importance to the assets, business, operations or financial condition of the
Borrowers and the Borrowers know of no reason to anticipate any material
liability to any of the Borrowers in respect to any claim of infringement of any
of the foregoing.

 

- 37 -



--------------------------------------------------------------------------------



 



4.19 Environmental Matters. Except as described on Schedule 4.19 to this
Agreement:
(a) None of the Borrowers nor any of their respective Affiliates is in
violation, in any material respect, of any of the Environmental Laws, the
non-compliance with which could reasonably be expected to have a material and
adverse effect on the assets, business, operations or financial condition of any
of the Borrowers or on the ability of each of the Borrowers to perform its
obligations under this Agreement or the other Loan Documents to which it is a
party; and
(b) None of the Borrowers nor any of their respective Affiliates have (i) owned
or operated any facility, property, or location that is or is reasonably
expected to be subject to liability to any Official Body or any other person
under the Comprehensive Environmental Response, Compensation, and Liability Act,
42 USC § 9601 et seq (“CERCLA”) or under any corresponding state statute or
regulation concerning cleanup of waste disposal sites (collectively, “State
Superfund Laws”) or (ii) disposed of, treated, transported, or arranged, by
contract, agreement or otherwise, for disposal, treatment or transportation of
Hazardous Materials in a manner that has resulted in, or could reasonably be
expected to result in, liability to any Official Body or any other Person under
CERCLA, any State Superfund Laws or any other Environmental Laws, and none of
the Borrowers nor any of their respective Affiliates have received written
notice of any pending or potential liability to any Official Body or any other
Person under CERCLA, any State Superfund Laws or any other Environmental Laws.
(c) No predecessor in interest of any of the Borrowers has arranged, by
contract, agreement or otherwise, for the disposal, treatment or transportation
of Hazardous Materials in a manner that has resulted in, or could reasonably be
expected to result in, liability to any Official Body or any other Person under
CERCLA, any State Superfund Laws or any other Environmental Laws, other than
such liability that would not have a material and adverse effect on the assets,
business, operations or financial condition of any of the Borrowers or on the
ability of each of the Borrowers to perform its obligations under this Agreement
or the other Loan Documents to which it is a party.
4.20 Proceeds. The Borrowers will use the proceeds of the Revolving Credit Loans
for payment of fees associated with the Revolving Credit Loans, working capital,
general corporate purposes, letter of credit support and Hedging Contract
support. The Borrowers will also use the proceeds of the Revolving Credit Loans
to repay its indebtedness to the Existing Lender.
4.21 Margin Stock. The Borrowers will make no borrowing under this Agreement for
the purpose of buying or carrying any “margin stock,” as such term is used in
Regulation U and related regulations of the Board of Governors of the Federal
Reserve System, as amended from time to time. The Borrowers do not own any
“margin stock”. The Borrowers are not engaged in the business of extending
credit to others for such purpose, and no part of the proceeds of any borrowing
under this Agreement will be used to purchase or carry any “margin stock” or to
extend credit to others for the purpose of purchasing or carrying any “margin
stock.”
4.22 Investment Company Act. None of the Borrowers is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.

 

- 38 -



--------------------------------------------------------------------------------



 



4.23 Application of Certain Laws and Regulations. None of the Borrowers nor any
Affiliate of any of the Borrowers is subject to any statute, rule or regulation
which regulates the incurrence of any Indebtedness, including without
limitation, statutes or regulations relative to common or interstate carriers or
to the sale of electricity, gas, steam, water, telephone, telegraph or other
public utility services.
4.24 No Event of Default; Compliance with Agreements. No event has occurred and
is continuing and no condition exists which constitutes an Event of Default or
Potential Default. None of the Borrowers is (i) in violation of any term of any
charter instrument or operating agreement or (ii) in default under any
agreement, lease or instrument to which such Borrower is a party or by which it
or any of its properties (now owned or acquired in the future) may be subject or
bound, except to the extent any such default would not have a material and
adverse affect on the assets, business, operations or financial condition of
such Borrower or the ability of such Borrower to perform its obligations under
this Agreement and the other Loan Documents.
4.25 No Material Adverse Change. Except as described on Schedule 4.25 to this
Agreement, since September 27, 2009, there has been no Material Adverse Change
with respect to any of the Borrowers or any of the Other Subsidiaries.
4.26 Accurate and Complete Disclosure. No representation or warranty made by the
Borrowers under this Agreement or the other Loan Documents and no statement made
by the Borrowers in any financial statement (furnished pursuant to Sections 4.12
or 6.01 or otherwise), certificate, report, exhibit or document furnished by the
Administrative Borrower to the Lender pursuant to or in connection with this
Agreement is false or misleading in any material respect (including by omission
of material information necessary to make such representation, warranty or
statement not misleading).
4.27 Security Interest. The security interests in the Collateral granted to the
Lender pursuant to the Security Agreements (i) constitute and will continue to
constitute a perfected security interest under the Code entitled to all of the
rights, benefits and priorities provided by the Code; and (ii) except as
otherwise permitted under Section 7.01 of this Agreement, are and will continue
to be superior and prior to the rights of all third parties existing on the date
of this Agreement or arising after the date of this Agreement, whether by lien
or otherwise, to the full extent provided by Law. All such action as is
necessary or advisable to establish such rights of the Lender has been taken or
will be taken at or prior to the time required for such purpose, and there will
be upon execution and delivery of the Loan Documents no necessity of any further
action in order to preserve, protect and continue such rights, except the filing
of continuation statements with respect to such financing statements within six
(6) months prior to each five (5) year anniversary of the filing of such
financing statements and continued possession by the Lender of the collateral
delivered to it. All filing fees and other expenses in connection with each such
action shall be paid by the Borrowers and the Lender shall be reimbursed by the
Borrowers for any such fees and expenses incurred by the Lender.

 

- 39 -



--------------------------------------------------------------------------------



 



4.28 Account Warranties. With respect to all accounts from time to time
scheduled, listed or referred to in any certificate, statement or report
delivered to the Lender, the Borrowers, individually and collectively, warrant
and represent to the Lender that (a) the accounts are genuine, are in all
respects what they purport to be, and are not evidenced by a note, instrument or
judgment; (b) the accounts represent undisputed, bona fide transactions
completed in accordance with the terms and provisions contained in the documents
delivered to the Lender with respect to the accounts; (c) no payments have been
or will be made on the accounts except payments immediately delivered to the
Lender pursuant to this Agreement; (d) except as described on Schedule 4.28,
there are no material setoffs, counterclaims or disputes existing or asserted
with respect to the accounts and no Borrower has made any agreement with any
account debtor for any material deduction from any account; (e) there are no
facts, events or occurrences which in any way impair the validity or enforcement
of any account; (f) to the best of the Borrowers’ knowledge, all account debtors
have the capacity to contract and are solvent; (g) the services furnished and/or
goods sold giving rise to any account are not subject to any lien, claim,
encumbrance or security interest except that of the Lender; (h) to the best of
the Borrowers’ knowledge, there are no proceedings or actions which are
threatened or pending against any account debtor which might result in any
material adverse change in such account debtor’s financial condition; (i) the
account is not an account with respect to which the account debtor is an
Affiliate or a director, officer or employee of the Borrowers or any Affiliate;
(j) the account does not arise with respect to goods which have not been shipped
or arise with respect to services which have not been fully performed and
accepted as satisfactory by the account debtor; (k) the account is not an
account with respect to which the account debtor’s obligation to pay the account
is conditional upon the account debtor’s approval or is otherwise subject to any
repurchase obligation or return right, as with sales made on a bill-and-hold,
guaranteed sale, sale-and-return, or sale on approval basis; (1) the amounts
shown on the applicable certificates, statements, each Borrower’s books and
records and all invoices and statements which may be delivered to the Lender
with respect to such accounts are actually and absolutely owing to such
Borrowers and are not in any way contingent; and (m) the accounts are not
accounts which have been factored with a factoring company. The Administrative
Borrower shall immediately notify the Lender in the event that any such account
ceases to satisfy the above representations and warranties.
4.29 Inventory Warranties. With respect to all inventory from time to time
scheduled, listed or referred to in any certificate, statement or report
delivered to the Lender, the Borrowers warrant and represent that (a) such
inventory is located on the premises listed on the Security Agreements and is
not in transit; (b) a Borrower has good, indefeasible and merchantable title to
such inventory and such inventory is not subject to any lien or security
interest whatsoever except for the security interest granted to the Lender;
(c) such inventory is of good and merchantable quality, free from material
defects or obsolescence; (d) such inventory is not subject to any licensing,
patent, royalty, trademark, trade name or copyright agreements with any third
parties; and (e) the completion of manufacture and sale or other disposition of
such inventory by the Lender following an Event of Default shall not require the
consent of any person and shall not constitutes breach or default under any
contract or agreement to which such Borrower is a party or to which the
inventory is subject. The Administrative Borrower shall immediately notify the
Lender in the event that any such inventory ceases to satisfy the above
representations and warranties.

 

- 40 -



--------------------------------------------------------------------------------



 



4.30 Swaps. None of the Borrowers is a party to, nor will it be a party to, any
swap agreement whereby such Borrower has agreed or will agree to swap interest
rates or currencies unless same provides that damages upon termination following
an event of default thereunder are payable on an unlimited “two-way basis”
without regard to fault on the part of either party.
4.31 Solvency. Prior to the Closing Date, each of the Borrowers was Solvent.
Effective as of the Closing Date and after giving effect to the Revolving Credit
Loans to be made under this Agreement, each of the Borrowers will be Solvent.
ARTICLE V
CONDITIONS OF LENDING
5.01 Initial Loans. The obligation of the Lender to make any Loan on the Closing
Date is subject to the accuracy as of the Closing Date of the representations
and warranties contained in this Agreement and the other Loan Documents, to the
performance by the Borrowers of their obligations to be performed under this
Agreement and under the other Loan Documents on or before the Closing Date and
to the satisfaction of the following further conditions:
(a) Representations and Warranties; Events of Default and Potential Defaults.
The representations and warranties contained in Article IV shall be true and
correct on and as of the Closing Date. On the Closing Date, the Administrative
Borrower shall have delivered a Certificate to that effect signed by the
President or other authorized officer of the Administrative Borrower. On the
Closing Date, no Event of Default and no Potential Default shall have occurred
and be continuing or exist or shall occur or exist after giving effect to the
Loan to be made on such date. On the Closing Date, the Administrative Borrower
shall have delivered a Certificate to that effect signed by the President or
other authorized officer of the Administrative Borrower.
(b) Proceedings and Incumbency — Borrowers. On the Closing Date, each of the
Borrowers shall have delivered to the Lender a certificate, in form and
substance satisfactory to the Lender, dated the Closing Date and signed on
behalf of such Borrower by the Secretary or other authorized officer of such
Borrower, certifying as to (a) true copies of the certificate/articles of
incorporation and bylaws of such Borrower, each as in effect on such date;
(b) true copies of all corporate action taken by such Borrower relative to this
Agreement and the other Loan Documents, including, but not limited to, that
described in Section 4.03 of this Agreement; and (c) the names, true signatures
and incumbency of the officers of such Borrower authorized to execute and
deliver this Agreement and the other Loan Documents. The Lender may conclusively
rely on such certificate unless and until a later certificate revising the prior
certificate has been furnished to the Lender.

 

- 41 -



--------------------------------------------------------------------------------



 



(c) Opinion of Counsel. On the Closing Date, there shall have been delivered to
the Lender the written opinion, dated the Closing Date of Harter Secrest &
Emery, LLP, counsel for the Borrowers, in substantially the form attached as
Exhibit “B” to this Agreement.
(d) Agreement and Notes. On the Closing Date, this Agreement and the Revolving
Credit Note, satisfactory in terms, form and substance to the Lender, shall have
been executed and delivered by the Borrowers to the Lender.
(e) Security Agreements. On the Closing Date, a Security Agreement, each
satisfactory in terms, form and substance to the Lender, shall have been
executed and delivered by each of the Borrowers to the Lender and shall be in
effect, and all filings contemplated by such Security Agreement shall have been
made.
(f) UCC Financing Statements. On or before the Closing, all UCC-1 financing
statements to be filed pursuant to the Security Agreements and the other Loan
Documents shall have been duly filed and shall be in effect.
(g) Patent Security Agreement. On the Closing Date, a Patent Security Agreement,
satisfactory in terms, form and substance to the Lender, shall have been
executed and delivered by Ultralife to the Lender, and shall be in effect, and
all filings contemplated by such Patent Security Agreement shall have been made.
(h) Trademark Security Agreement. On the Closing Date, a Trademark Security
Agreement, each satisfactory in terms, form and substance to the Lender, shall
have been executed and delivered by Ultralife to the Lender, and shall be in
effect, and all filings contemplated by such Trademark Security Agreements shall
have been made.
(i) Pledge Agreements. On the Closing Date, the Pledge Agreement, described in
clause (i) of the definition of “Pledge Agreements”, satisfactory in terms, form
and substance to the Lender, shall have been executed and delivered by Ultralife
to the Lender. Within sixty (60) days after the Closing Date, the Pledge
Agreements described in clause (ii) of the definition of “Pledge Agreements”,
satisfactory in terms, form and substance to the Lender, shall be executed and
delivered by Ultralife to the Lender as required by the Lender.
(j) Negative Pledge Agreement. On the Closing Date, the Negative Pledge
Agreement, satisfactory in terms, form and substance to the Lender, shall have
been executed and delivered by Ultralife to the Lender.
(k) Subordination Agreement. On the Closing Date, the Subordination Agreement,
satisfactory in terms, form and substance to the Lender, shall have been
executed and delivered by and among the Lender, William Maher and Ultralife. The
Lender shall have received true and correct copies of each document, instrument
and agreement governing or evidencing the obligations of Ultralife to William
Maher and each such document, instrument and agreement shall be satisfactory in
terms, forms and substance to the Lender.

 

- 42 -



--------------------------------------------------------------------------------



 



(l) Landlord/Bailee Waivers. On or before the Closing Date, the Borrowers shall
have delivered an executed landlord’s waiver or bailee waiver, as applicable,
for each Eligible Location and each such landlord or bailee waiver shall be
satisfactory to the Lender in form and substance.
(m) Assignment of Claims. On or before the Closing Date, the Borrowers shall
have delivered an executed assignment of claims with respect to each contract
with the United States government for which the Borrowers intend to have the
Accounts arising thereform be “Eligible Accounts”, other than contracts related
to the Unassigned US Accounts. Each such assignment of claim shall be
satisfactory to the Lender in form and substance and all required Notices of
Assignment shall have been submitted to and acknowledged by the appropriate
government contracting and disbursing officers.
(n) Borrowing Base; Excess Availability. On the Closing Date, the Borrowers
shall have delivered a Borrowing Base certificate, dated as of the Closing Date
and satisfactory in form and substance to the Lender, showing an Excess
Availability in excess of $7,500,000 after giving effect to the Revolving Loans
to be made on the Closing Date.
(o) Operating Accounts; Cash Management. The Borrowers shall have established
its operating accounts and cash management systems at Citizens Bank, N.A. or
another Lender Affiliate designated by the Lender.
(p) Other Documents and Conditions. On or before the Closing Date, the following
documents and conditions shall have been delivered or satisfied by or on behalf
of the Borrowers to the Lender:
(i) Good Standing and Tax Lien Certificates. Good Standing Certificate of the
Department of State of its jurisdiction of incorporation certifying to the good
standing and corporate status of each of the Borrowers, good standing/foreign
qualification certificates from other jurisdictions in which each of the
Borrowers is qualified to do business and tax lien or similar certificates of
each of the Borrowers from each jurisdiction in which each of the Borrowers is
qualified to do business.
(ii) Financial Statements and Projections — Borrowers. Financial statements and
projections of Ultralife and its Subsidiaries, in form and substance
satisfactory to the Lender, as described in Section 4.12 of this Agreement,
including any available management letters. Lender shall have had an opportunity
to discuss Ultralife’s consolidated financial statements for the fiscal year
ending December 31, 2009 with the auditors of such statements and the results of
such discussions shall have been satisfactory to the Lender in its sole
discretion.
(iii) Insurance. Evidence, in form and substance satisfactory to the Lender,
that the business and all assets of the Borrowers are adequately insured,
together with a copy of each casualty insurance policy or policies evidencing
coverage satisfactory to the Lender and endorsements providing that the Lender
has been named as additional insured and lenders loss payee on all policies of
insurance covering the Collateral (as defined in the Security Agreements).

 

- 43 -



--------------------------------------------------------------------------------



 



(iv) Inventory Appraisal. An appraisal, satisfactory in form and substance to
the Lender, of the inventory appraisal conducted by Great American Group dated
September 2009 and addressed to the Lender.
(v) Lien Search. Copies of record searches (including UCC searches, real
property title reports, and judgment, suits, tax and other lien searches)
evidencing that the Lender has a first priority security interest in the
Collateral described in the Security Agreements, except as otherwise provided in
Section 7.01 of this Agreement.
(vi) No Material Adverse Change. Evidence satisfactory to the Lender that no
Material Adverse Change has occurred with respect to the Borrowers since
September 27, 2009, other than the matters described on Schedule 4.25 to this
Agreement.
(vii) Evidence of Ownership. Evidence satisfactory to the Lender regarding the
identity of each beneficial owner of common shares of Ultralife holding in
excess of five percent (5%) of such shares as of the date of this Agreement.
(viii) Pay-off Letter. A pay-off letter from the Existing Lender indicating the
amount of outstanding indebtedness to be repaid and confirming that its liens
and security interests will be released upon its receipt of such amount.
(ix) Termination Statements — Releases. Evidence satisfactory to the Lender that
UCC termination or release statements with respect to the liens on the
Borrowers’ property not permitted under Section 7.01 of this Agreement have been
filed or satisfactory arrangements have been made for such filing.
(x) Other Documents and Conditions. Such other documents and conditions as may
be required to be submitted to the Lender by the terms of this Agreement or of
any Loan Document.
(q) Details, Proceedings and Documents. All legal details and proceedings in
connection with the transactions contemplated by this Agreement shall be
satisfactory to the Lender and the Lender shall have received all such
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Lender, as the Lender may from time to time request.
(r) Fees and Expenses. The Borrowers shall have paid all fees and charges as
required for the Closing and relating to the Closing, including legal fees,
closing costs, filing and notary fees, and any other similar matters pertinent
to the closing.
5.02 Each Additional Loan. At the time of making any Loans other than Loans made
on the Closing Date and after giving effect to the proposed borrowings, the
representations and warranties of the Borrowers contained in Article IV of this
Agreement shall be true on and as of the date of such additional Loan with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which expressly relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific dates or times referred to therein),
and the Borrowers shall have performed and complied with all covenants and
conditions of this Agreement; no Event of Default or Potential Default shall
have occurred and be continuing or shall exist, the making of the Loans shall
not contravene any Law applicable to the Borrowers or Lender, and the
Administrative Borrower shall have delivered to the Lender a duly executed and
completed Borrowing Base Certificate.

 

- 44 -



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
The Borrowers, individually and collectively, covenant to the Lender, unless the
Lender shall otherwise consent in writing, as follows:
6.01 Reporting and Information Requirements.
(a) Annual Audited Reports. As soon as practicable, and in any event within one
hundred twenty (120) days after the close of each fiscal year of Ultralife, the
Administrative Borrower will furnish to the Lender audited consolidated
statements of income, retained earnings and cash flow of Ultralife and its
Subsidiaries for such fiscal year and an audited consolidated balance sheet of
Ultralife and its Subsidiaries as of the close of such fiscal year, and notes to
each, all in reasonable detail, setting forth in comparative form the
corresponding figures for the preceding fiscal year, prepared in accordance with
generally accepted accounting principles applied on a basis consistent with that
of the preceding fiscal year (except for changes in application in which such
accountants concur) with such statements and balance sheet to be certified by
independent certified public accountants of recognized standing selected by the
Administrative Borrower and reasonably satisfactory to the Lender. The
certificate or report of such accountants shall be free of exception or
qualifications not acceptable to the Lender and shall in any event contain a
written statement of such accountants substantially to the effect that such
accountants examined such statements and balance sheet in accordance with
generally accepted auditing standards.
(b) Monthly Reports. As soon as practicable, and in any event within thirty
(30) days after the close of each calendar month, during the term of this
Agreement, the Administrative Borrower will furnish to the Lender consolidated
and consolidating statements of income for Ultralife and its Subsidiaries for
such month and for the portion of the fiscal year to the end of such month, and
a consolidated and consolidating balance sheet of Ultralife and its Subsidiaries
as of the close of such month, all in reasonable detail. All such income
statements and balance sheets shall be prepared by the Administrative Borrower
and certified by the President, Treasurer or Chief Financial Officer of the
Administrative Borrower as presenting fairly the financial position of Ultralife
and its Subsidiaries as of the end of such month and the results of its
operations for such periods, subject to year end adjustment, in conformity with
generally accepted accounting principles applied in a manner consistent with
that of the most recent audited financial statements furnished to the Lender.

 

- 45 -



--------------------------------------------------------------------------------



 



(c) Compliance Certificate. Within one hundred twenty (120) days after the end
of each fiscal year of Ultralife, and within thirty (30) days after the end of
each fiscal quarter of the Borrower, the Administrative Borrower will deliver to
the Lender a certificate, in the form attached to this Agreement as Exhibit “C,”
dated as of the end of such fiscal year or quarter, as the case may be, signed
on behalf of the Administrative Borrower by its President, Treasurer or Chief
Financial Officer, including a calculation of the financial maintenance
covenants set forth in Section 7.16 of this Agreement, and stating that, as of
the date of the certificate, no Event of Default or Potential Default has
occurred and is continuing or exists, or if an Event of Default or Potential
Default has occurred and is continuing or exists, specifying in detail the
nature and period of existence of the Event of Default or Potential Default and
any action taken or contemplated to be taken by the Borrowers.
(d) Borrowing Base Certificate. Each week, and more frequently upon the Lender’s
request, the Administrative Borrower will deliver to the Lender a completed
Borrowing Base Certificate, in the form attached hereto as Exhibit “D”, setting
forth the borrowing base calculations for each of the Borrowers, on a
consolidating and consolidated basis, together with, if requested by the Lender,
an appropriately completed Collections Report, on a form supplied by, and
satisfactory to, the Lender, and such back up documentation and evidence as the
Lender shall reasonably request.
(e) Accounts Receivable Statements and Collateral Reports. Within fifteen
(15) days after the end of each calendar month, and more frequently upon the
Lender’s request, the Administrative Borrower will deliver to the Lender (i) a
schedule of each of the Borrower’s accounts receivable, identifying all Eligible
Accounts and the aging thereof by open invoice of each customer owed to such
Borrower, (ii) an Accounts Receivable Reconciliation in the form of Exhibit “E”,
and (iii) a Monthly Collateral Recap on a form supplied by, and satisfactory to,
the Lender; and (iv) such other reports concerning the Eligible Accounts as the
Lender shall require, all certified as to accuracy by the President, Treasurer
or Chief Financial Officer of the Administrative Borrower and all in such form
as the Lender shall require. The reports delivered under this clause (f) shall
be prepared and delivered to the Lender on a consolidated and consolidating
basis. The Administrative Borrower shall also provide the Lender with all
information requested by the Lender with respect to any account debtor.
(f) Accounts Payable Statements. Within fifteen (15) days after the end of each
calendar month, and more frequently upon the Lender’s request, the
Administrative Borrower will deliver to the Lender a detailed listing of each of
the Borrower’s existing accounts payable on a consolidating and consolidated
basis, specifying the names of each creditor and the amount owed to such
creditor and such matters and information relating to the status of Borrowers’
accounts payable so scheduled as the Lender may from time to time reasonably
request. The reports delivered under this clause (g) shall be prepared and
delivered to the Lender on a consolidated and consolidating basis.
(g) Inventory Certifications. Within fifteen (15) days after the end of each
calendar month, and more frequently upon the Lender’s request, the
Administrative Borrower will deliver to the Lender a current schedule of the
inventory of each of the Borrower’s in the form and substance satisfactory to
the Lender and a FIFO basis, itemizing and describing the kind, type, quality
and quantity of such inventory, as determined by physical counts taken annually,
each Borrower’s costs therefor and selling price thereof, and the daily
withdrawals therefrom and additions thereto, and such other matters relating to
the status of the inventory so scheduled as the Lender may from time to time
reasonably request. The reports delivered under this clause (h) shall be
prepared and delivered to the Lender on a consolidated and consolidating basis.

 

- 46 -



--------------------------------------------------------------------------------



 



(h) Audit Reports. Promptly upon receipt thereof, the Administrative Borrower
will deliver to the Lender one copy of each other report submitted to the
Administrative Borrower by independent accountants, including “comment” or
management letters, in connection with any annual, interim or special audit
report made by them of the books of any of the Borrowers.
(i) Guarantors’ Financial Statements. As soon as practicable, and in any event
within one hundred twenty (120) days after the close of each fiscal year of each
Guarantor, the Administrative Borrower will furnish to the Lender financial
statements of such Guarantor for such fiscal year, all in reasonable detail and
in such form as the Lender shall reasonably request.
(j) Projections. Not taken later than thirty (30) days prior to the commencement
of the applicable fiscal year, the Administrative Borrower will deliver to the
Lender an annual budget of the Borrowers, prepared on a consolidated and
consolidating basis, for such fiscal year, together with projections of profit
and loss statements, cash flows, balance sheets and revolving credit
availability prepared on a quarterly basis.
(k) Visitation; Audits. Up to three (3) times in each year during the term of
this Agreement, each of the Borrowers will permit such persons as the Lender may
designate to visit and inspect any of its properties, to conduct field
examinations of the collateral, to examine, and to make copies and extracts
from, its books and records and to discuss its affairs with its officers,
employees and independent accountants during normal business hours and after
reasonable notice, unless an Event of Default shall have occurred and be
continuing, in which case at such times and as often as the Lender may request.
The Borrowers shall pay to the Lender the Lender’s then current field
examination fee ($900 per person-day as of the date of this Agreement) and shall
reimburse the Lender for the Lender’s out-of-pocket costs in connection with any
such audit. Each of the Borrowers authorizes its officers, employees and
independent accountants to discuss with the Lender its affairs.
(l) Inventory Appraisals. Upon the Lender’s request, the Borrowers shall, at
their expense, no more than one (1) time in any twelve (12) month period, but at
any time or times as the Lender may request on or after an Event of Default,
deliver or cause to be delivered to the Lender written appraisals as to the
inventory of the Borrowers in form, scope and methodology acceptable to the
Lender and by an appraiser acceptable to the Lender, addressed to the Lender and
upon which the Lender is expressly permitted to rely. The first such appraisal
shall be delivered to the Lender not more than ninety (90) days after the
Closing Date.

 

- 47 -



--------------------------------------------------------------------------------



 



(m) Notice of Event of Default. Promptly upon becoming aware of an Event of
Default or Potential Default, the Administrative Borrower will give the Lender
notice of the Event of Default or Potential Default, together with a written
statement of the President, Treasurer or Chief Financial Officer of the
Administrative Borrower, setting forth the details of the Event of Default or
Potential Default and any action taken or contemplated to be taken by the
Borrowers.
(n) Notice of Material Adverse Change. Promptly upon becoming aware thereof, the
Administrative Borrower will give the Lender telephonic or telegraphic notice
(with written confirmation set on the same or next Business Day) about any
Material Adverse Change.
(o) Exchange Act Filings. Promptly after the same become publicly available, the
Administrative Borrower will deliver to the Lender notice of the availability at
http://www.sec.gov and/or http://www.edgar-online.com of, or alternatively shall
provide copies of, any periodic and other reports, proxy statements and other
materials filed by Ultralife with the Securities and Exchange Commission, or any
Official Body succeeding to any or all of the functions of the Securities and
Exchange Commission, or with any national securities exchange, or distributed by
Ultralife to its shareholders generally, as the case may be. All such statements
and filings shall be filed in compliance with the Exchange Act and other
applicable securities laws.
(p) Rating Agencies. Promptly after Moody’s or S&P shall have announced a change
in the rating established or deemed to have been established for any of
Ultralife’s Debt, the Administrative Borrower will deliver to the Lender written
notice of such rating change.
(q) Reports to Governmental Agencies and other Creditors. With reasonable
promptness, the Administrative Borrower will deliver to the Lender copies of all
such financial reports, statements and returns which any of the Borrowers shall
file with any federal or state department, commission, board, bureau, agency or
instrumentality, other than the Exchange Act filings described in Section
6.01(o) of this Agreement, and any report, statement or return delivered by a
Borrowers to any supplier or other creditor.
(r) Notice of Proceedings. Promptly upon becoming aware thereof, the
Administrative Borrower will give the Lender notice of the commencement,
existence or threat of all proceedings by or before any Official Body against or
affecting any of the Borrowers which, if adversely decided, would have a
material adverse effect on the assets, business, operations or financial
condition of such Borrower.
(s) Updates to Schedules. In the event that any of the information or
disclosures provided on any of the Schedules attached to this Agreement become
incorrect in any material respect, the Administrative Borrower shall promptly
provide the Lender in writing with such revisions or updates to such Schedule as
may be necessary or appropriate to correct such Schedule (except to the extent
that the Administrative Borrower has given the Lender written notice under this
Section 6.01); provided, however, that no Schedule shall be deemed to have been
amended, modified or superseded by any such correction or update, nor shall any
breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Lender, in its sole discretion, shall have accepted in writing
such revisions or updates to such Schedule.

 

- 48 -



--------------------------------------------------------------------------------



 



(t) Further Information. The Administrative Borrower will promptly furnish to
the Lender such other information concerning the Borrowers and the Collateral
granted under the Security Agreements, and in such form, as the Lender may
reasonably request from time to time.
6.02 Preservation of Existence and Franchises. Each of the Borrowers will
maintain, and shall cause each Subsidiary to maintain, its corporate existence,
rights and franchises in full force and effect in its jurisdiction of
incorporation. Each of the Borrowers will qualify and remain qualified, and
shall cause each Subsidiary to qualify and remain qualified, as a foreign
corporation in each jurisdiction in which failure to receive or retain
qualification would have a material adverse effect on the assets, business,
operations or financial condition of such Borrower.
6.03 Insurance. Each of the Borrowers will maintain, and shall cause each
Subsidiary to maintain, with financially sound and reputable insurers insurance
with respect to its properties and business and against such liabilities,
casualties and contingencies and of such types and in such amounts as is
satisfactory to the Lender and as is customary in the case of corporations or
other entities engaged in the same or similar business or having similar
properties similarly situated. The Administrative Borrower will add the Lender
as lenders loss payee to all policies of insurance which insure against loss of
or damage to the Collateral (as defined in the Security Agreements) to provide
the Lender with thirty (30) days’ advance notice of the termination of any such
policy of insurance.
6.04 Maintenance of Properties. Each of the Borrowers will maintain, and shall
cause each Subsidiary to maintain, or cause to be maintained in good repair,
working order and condition the properties now or in the future owned, leased or
otherwise possessed by the Borrowers and shall make or cause to be made all
needful and proper repairs, renewals, replacements and improvements to the
properties so that the business carried on in connection with the properties may
be properly and advantageously conducted at all times. The Administrative
Borrower shall notify the Lender prior to any change in the location of any of
its properties or business.
6.05 Payment of Liabilities. The Borrowers will pay or discharge, and cause each
Subsidiary to pay or discharge:
(a) on or prior to the date on which penalties attach, all taxes, assessments
and other governmental charges or levies imposed upon it or any of its
properties or income except taxes, assessments or charges subject to good faith
dispute for which such Borrower or Subsidiary has created adequate reserves on
its books;
(b) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like persons which, if
unpaid, might result in the creation of a Lien upon any of its property, except
such claims which are subject to good faith dispute and as to which such
Borrower or Subsidiary has created adequate reserves on its books;

 

- 49 -



--------------------------------------------------------------------------------



 



(c) on or prior to the date when due, all other lawful claims which, if unpaid,
might result in the creation of a Lien upon any of its property, except such
claims which are subject to good faith dispute and as to which such Borrower or
Subsidiary has created adequate reserves on its books;
(d) all intercompany trade liabilities so that none is due more than sixty
(60) days after the invoice date for each such liability owing to another
Borrower or Subsidiary, as the case may be; and
(e) all other current liabilities so that none is due more than ninety (90) days
after the due date for each liability, except current liabilities which are
subject to good faith dispute and as to which such Borrower or Subsidiary has
created adequate reserves on its books.
6.06 Financial Accounting Practices. The Borrowers will make and keep, and cause
each Subsidiary to make and keep, books, records and accounts in conformity with
generally accepted accounting principles applied in a manner consistent with
past practice.
6.07 Compliance with Laws. The Borrowers shall comply, and cause each Subsidiary
to comply, with all applicable Laws including, without limitation, all
applicable Environmental Laws, the non-compliance with which could reasonably be
expected to result in Lender Environmental Damages or have a material and
adverse effect on the assets, business, operations or financial condition of any
of the Borrowers or on the ability of each of the Borrowers to perform its
obligations under this Agreement or the other Loan Documents to which it is a
party.
6.08 Pension Plans. The Borrowers shall (a) keep in full force and effect any
and all Plans which are presently in existence or may, from time to time, come
into existence under ERISA unless such Plans can be terminated without material
liability to the Borrowers in connection with such termination; (b) make
contributions to all of the Borrower’s Plans in a timely manner and in a
sufficient amount to comply with the requirements of ERISA; (c) comply with all
material requirements of ERISA which relate to such Plans so as to preclude the
occurrence of any Reportable Event, Prohibited Transaction (other than a
Prohibited Transaction subject to an exemption under ERISA) or material
“accumulated funding deficiency” as such term is defined in ERISA; and
(d) notify the Lender immediately upon receipt by the Borrower of any notice of
the institution of any proceeding or other action which may result in the
termination of any Plan. With respect to any Plan, the Administrative Borrower
shall deliver to the Lender, promptly after the filing or receipt thereof,
copies of all reports or notices which any of the Borrowers files or receives
under ERISA with or from the Internal Revenue Service, the Pension Benefit
Guaranty Corporation, or the U.S. Department of Labor, other than reports or
notices which do not materially or adversely (i) affect such Borrower, its
business, assets or financial condition, or (ii) such Borrower’s ability to
perform its obligations under this Agreement.

 

- 50 -



--------------------------------------------------------------------------------



 



6.09 Continuation of and Change in Business. The Borrowers will continue to
engage in the businesses and activities described in Schedule 4.10 to this
Agreement and the Borrowers will not engage in any other businesses or
activities without prior written consent of the Lender.
6.10 Use of Proceeds. The Borrowers will use the proceeds of the Revolving
Credit Loans for payment of fees associated with the Revolving Credit Loans,
working capital, general corporate purposes, letter of credit support and
Hedging Contract support. The Borrowers will also use a portion of the proceeds
of the Revolving Credit Loans to repay its indebtedness to the Existing Lender.
6.11 Lien Searches. The Lender may, but shall not be obligated to, conduct lien
searches of the Borrowers and their respective assets and properties on an
annual basis and at such other times as the Lender, in its sole discretion, may
determine to be necessary. The Borrowers shall reimburse the Lender for the
Lender’s out-of-pocket costs in connection with such lien searches.
6.12 Environmental Matters. The Borrowers shall comply, and cause each
Subsidiary to comply, with all reasonable requests made by the Lender relating
to compliance with all applicable Environmental Laws and regulations, including,
without limitation, performance of tests and studies regarding environmental
status of Borrowers’ principal places of business and correction of violations
of any applicable Environmental Laws and regulations that could reasonably be
expected to have a material and adverse effect on the assets, business,
operations or financial condition of any of the Borrowers or on the ability of
each of the Borrowers to perform its obligations under this Agreement or the
other Loan Documents to which it is a party. Within forty-five (45) days after
the end of each fiscal year, the Administrative Borrower shall provide the
Lender with a letter or certificate, satisfactory in form and substance to the
Lender, confirming that the Borrowers are not in violation of any Environmental
Laws the non-compliance with which could reasonably be expected to have a
material and adverse effect on the assets, business, operations or financial
condition of any of the Borrowers or on the ability of each of the Borrowers to
perform its obligations under this Agreement or the other Loan Documents to
which it is a party.
6.13 Cash Management and Operating Accounts. Each of the Borrowers shall
establish and maintain at Citizens Bank, N.A. or another Lender Affiliate
designated by the Lender, its operating accounts, blocked accounts and cash
management accounts for the Security Agreements. Each if the Borrowers will,
upon the Lender’s request, establish and maintain a lockbox account for the
collection of the Accounts with Citizens Bank, N.A. or another Lender Affiliate
designed by the Lender. In the event that any Borrower establishes, with the
Lender’s prior written consent, an operating account at a financial institution
which is not a Lender Affiliate, the Lender shall receive a Deposit Control
Agreement or Blocked Account Agreement, satisfactory in terms, form and
substance to the Lender (in either case, a “Blocked Account Agreement”), to
perfect the Lender’s security interests in such account.

 

- 51 -



--------------------------------------------------------------------------------



 



6.14 Interest Rate Protection. On the Closing Date, or within thirty (30) days
after the Closing Date, the Administrative Borrower shall have entered into an
interest rate protection agreement with a Lender Affiliate (or another financial
institution acceptable to the Lender) for a period of at least one year in an
amount equal to at least seventy percent (70%) of the aggregate principal amount
of the Revolving Credit Loans funded on the Closing Date and with such other
terms and conditions as shall be acceptable to the Lender Affiliate (the
“Interest Rate Protection Agreement”). Documentation for the Interest Rate
Protection Agreement shall be as that in a standard International Swap Dealer
Association Agreement, shall provide for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, shall be reasonably satisfactory to the Lender and the Lender
Affiliate. The Interest Rate Protection Agreement shall be deemed to be a
Hedging Contract under this Agreement.
6.15 Equipment Leasing Commitment Letter. On or before March 31, 2010, the
Borrowers shall have received a commitment letter for an equipment leasing
transaction, on terms and pursuant to documentation satisfactory to the Lender,
with an equipment lender acceptable to the Lender (the “Equipment Lessor”). On
or before such date, the Lender and the Borrowers shall have received
confirmation that an intercreditor agreement, satisfactory in terms, form and
substance to the Lender, shall be entered into with the Equipment Lessor.
6.16 Further Assurances. Each of the Borrowers, at the Borrowers’ own cost and
expense, will cause to be promptly and duly taken, executed, acknowledged and
delivered all such further acts, documents and assurances as the Lender may from
time to time reasonably request in order more effectively to carry out the
intent and purposes of this Agreement and the transactions contemplated by this
Agreement and to cause the security interest or interests, the liens, or
conveyance granted under the Security Agreements or any other Loan Documents to
be, at all times, valid, perfected and enforceable against each of the Borrowers
and all third parties.
ARTICLE VII
NEGATIVE COVENANTS
During the term of this Agreement, the Borrowers, individually and collectively,
covenant and agree that, unless the Lender shall otherwise consent in writing,
the Borrowers will not and will not allow any Subsidiary to:
7.01 Liens. Create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or acquired in the future,
or agree to become liable to do so, except the following, being collectively
referred to herein as the “Permitted Encumbrances”:
(a) Liens existing on the Closing Date and described in Schedule 7.01 to this
Agreement, Liens in favor of the Lender, and Liens securing Debt permitted under
Section 7.02 of this Agreement;
(b) Liens arising from taxes, assessments, charges, levies or claims described
in Section 6.05(a) of this Agreement that are not yet due or that remain payable
without penalty or to the extent permitted to remain unpaid under the exception
to Section 6.05(a) of this Agreement;

 

- 52 -



--------------------------------------------------------------------------------



 



(c) deposits or pledges to secure worker’s compensation, unemployment insurance,
old age benefits or other social security obligations, or in connection with or
to secure the performance of bids, tenders, trade contracts or leases, or to
secure statutory obligations, or stay, surety or appeal bonds, or other pledges
or deposits of like nature and all in the ordinary course of business;
(d) mechanics’, carriers’, workmen’s, repairmen’s or similar liens arising in
the ordinary course of business in respect of obligations which are not overdue,
or deposits made to obtain the release of such mechanics’, carriers’, workmen’s,
repairmen’s or similar liens which are being contested in good faith by
appropriate proceedings and with respect to which the Borrower has created
reserves which are determined to be adequate by the application of GAAP
consistently applied; and
(e) zoning restrictions, easements, minor restrictions on the use of real
property, minor irregularities in title to real property and other minor Liens
that do not secure the payment of money or the performance of an obligation and
that do not in the aggregate materially detract from the value of a property or
asset to, or materially impair its use in the business of, the Borrower.
7.02 Debt. Create, incur, assume or suffer to exist any Debt, except:
(a) Debt under this Agreement, the Notes, the other Loan Documents or under any
other document, instrument or agreement between the Borrowers (or any one or
more of them) and the Lender;
(b) Debt existing on the Closing Date and described in Schedule 7.02 to this
Agreement, provided, however, that none of such indebtedness shall be extended,
renewed or refinanced without the prior written consent of the Lender;
(c) current accounts payable, accrued expenses and other current items arising
out of transactions (other than borrowings and other than those described in
clause (d) below) in the ordinary course of business;
(d) current intercompany accounts payable, accrued expenses and other current
items arising out of transactions among Borrowers and/or Subsidiaries in the
ordinary course of business, provided that no such payable, expense or other
item is due more than sixty (60) days after the invoice date therefor;
(e) Hedging Obligations to the Lender or any Lender Affiliate (or other
financial institution acceptable to the Lender in accordance with Section 6.14
of this Agreement);

 

- 53 -



--------------------------------------------------------------------------------



 



(f) Capitalized Lease Obligations described in Section 6.15 to this Agreement;
(g) Debt secured by purchase money security interests and capitalized leases in
equipment and fixtures, provided that the aggregate principal amount (including
Capitalized Lease Obligations) of all such additional Debt shall not exceed
$500,000 in any fiscal year of the Borrower and provided that the liens and
security interests securing such indebtedness are limited to the specific
identified asset purchased with such indebtedness; and
(h) Debt of any Subsidiary or any Borrower to Ultralife, subject in each case to
the limitations set forth in Section 7.04 of this Agreement.
7.03 Guarantees and Contingent Liabilities. Directly or indirectly assume,
guarantee, endorse or otherwise agree, become or remain directly or contingently
liable upon or with respect to any obligation or liability of any other person,
firm or entity, except:
(a) guarantees existing on the Closing Date and described on Schedule 7.03 to
this Agreement, provided, however, that, except as permitted under clause (b) of
this Section 7.03, the maximum obligation represented by any such guarantee (as
disclosed on Schedule 7.03 to this Agreement) shall not be increased without the
prior written consent of the Lender; and
(b) guarantees made or given by any Borrower after the Closing Date of
indebtedness of any other Borrower or Subsidiary and by any Subsidiary of
indebtedness of any Borrower, provided that (i) the aggregate sum of all such
guarantees shall not in any event exceed $2,000,000 at any one time outstanding,
and (ii) no such guarantee shall be secured by any of the assets of the
guarantor.
7.04 Loans and Investments. Make or suffer to remain outstanding any loan or
advance to, or purchase, acquire or own any stock, bonds, notes or securities
of, or any partnership interest (whether general or limited) in, or any other
interest in, or make any capital contribution to, any other person, including
any Subsidiary, or agree, become or remain liable to do any of the foregoing,
except:
(a) loans, advances and investments existing on the Closing Date and described
on Schedule 7.04 to this Agreement, provided, however, that, except as permitted
under clauses (b), (c) or (d) of this Section 7.04, the principal outstanding
amount of any such loan, advance or investment shall not be increased without
prior written consent of the Lender.
(b) loans or other advances and/or investments made by Ultralife after the
Closing Date to or in any of the other Borrowers in an aggregate amount not to
exceed $1,000,000 at any one time outstanding.
(c) loans or other advances and/or investments made by Ultralife after the
Closing Date to or in Able New Energy – Hong Kong and/or Able New Energy — China
not to exceed $2,000,000 at any one time outstanding, and

 

- 54 -



--------------------------------------------------------------------------------



 



(d) loans or other advances and/or investments made by Ultralife after the
Closing Date to or in Ultralife UK and/or Ultralife India in an aggregate amount
not to exceed $1,000,000 at any one time outstanding (notwithstanding the
existence of any revolving credit commitment which Ultralife has provided or may
provide to Ultralife UK).
The Borrowers will not, and will not allow any Subsidiary to, make any loans or
other advances and/or investments to or in any Subsidiary which is not a
Subsidiary as of the Closing Date.
7.05 Dividends and Related Distributions. Declare, make, pay, or agree, become
or remain liable to make or pay, any dividend or other distribution of any
nature (whether in cash, property, securities or otherwise) on account of or in
respect of any shares of the capital stock of Ultralife or on account of the
purchase, redemption, retirement or acquisition of any shares of the capital
stock (or warrants, options or rights for any shares of the capital stock) of
Ultralife.
7.06 Leases. Enter into or suffer to remain in effect any agreement to lease, as
lessee, any real or personal property, except:
(a) leases cancelable by the lessee without penalty on not more than thirty
(30) days’ notice;
(b) leases existing on the Closing Date and described on Schedule 7.06 to this
Agreement; and
(c) leases of personal property (other than Capitalized Lease Obligations) not
listed on Schedule 7.06 having aggregate rentals not in excess of $300,000 in
any fiscal year of the Borrower.
7.07 Merger; Consolidation; Business Acquisitions. Merge or agree to merge with,
or acquire any material portion of the stock or assets or business of, any other
person, corporation, firm or other entity, other than a Borrower or a
Subsidiary.
7.08 Dispositions of Assets. Sell, convey, assign, lease, abandon or otherwise
transfer or dispose of, voluntarily or involuntarily, any properties or assets,
tangible or intangible, to any other person, corporation, firm or other entity,
other than a Borrower, except for sales of inventory in the ordinary course of
business.

 

- 55 -



--------------------------------------------------------------------------------



 



7.09 Self-Dealing. Enter into or carry out any loan, advance or other
transaction (including, without limitation, purchasing property or services or
selling property or services) with any Affiliate except that:
(a) Affiliates of a Borrower may render services to such Borrower for
compensation at the same rates generally paid by corporations engaged in the
same or similar businesses for the same or similar services; and
(b) a Borrower may, with the prior written consent of the Lender, enter into and
carry out other transactions with Affiliates if in the ordinary course of
business, pursuant to the reasonable requirements of the Borrower’s business
upon terms reasonably found by the board of directors of the Borrower after due
inquiry to be fair and reasonable and no less favorable to the Borrower than
would be obtained in a comparable arm’s-length transaction.
7.10 Margin Stock. Use the proceeds of any Loans directly or indirectly to
purchase or carry any “margin stock” (within the meaning of Regulations U, G, T,
or X of the Board of Governors of the Federal Reserve System) or to extend
credit to others for the purpose of purchasing or carrying, directly or
indirectly, any margin stock.
7.11 Consolidated Tax Returns. File, or consent to the filing of, any
consolidated income tax return with any person, corporation, firm or other
entity, other than a Subsidiary.
7.12 Ownership and Control. Except as provided on Schedule 4.07 to this
Agreement, directly or indirectly, issue, transfer, sell or otherwise dispose of
any interest in any Borrower or any Subsidiary to any other person, corporation,
firm or other entity, other than to a Borrower.
7.13 Changes in Organizational Documents. Amend in any respect its articles of
organization (including any provisions or resolutions relating to membership
units), operating agreement or other organizational documents without providing
at least thirty (30) calendar days’ prior written notice to the Lender.
7.14 Foreign Assets Control Regulations, Etc. Become a “blocked person” as
described in the Executive Order, the Trading with the Enemy Act or the Foreign
Assets Control Regulations or engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”. In addition, none of the
requesting or borrowing of the Loans or the requesting or issuance, extension or
renewal of any Letter of Credit or the use of the proceeds of any thereof will
violate the Trading With the Enemy Act (50 USC §1 et seq., as amended) (the
“Trading With the Enemy Act”) or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or executive order relating thereto (including, but not limited to (a) Executive
order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56).
7.15 Negative Pledges. Enter into any agreement (for purposes of this
Section 7.15, a “Negative Pledge”) with any Person which prohibits any of the
Borrowers or any of the Subsidiaries from granting any Liens to the Lender, in
the Collateral or the other assets or properties of such Borrower or Subsidiary,
other than Negative Pledges granted in connection with indebtedness secured by
purchase money security interests and capitalized leases permitted under
Section 7.02(f) and Section 7.02(g), provided that any such Negative Pledge
granted in accordance with this clause be limited to the asset acquired and be
an ordinary and customary requirement of such purchase money financing.

 

- 56 -



--------------------------------------------------------------------------------



 



7.16 Financial Maintenance Covenants.
(a) Permit or suffer the Fixed Charge Coverage Ratio to be less than 1.20 to
1.00 as of March 28, 2010, or as of any fiscal quarter end thereafter.
(b) Permit or suffer the Excess Availability to be less than $3,000,000 at any
time.
ARTICLE VIII
DEFAULTS
8.01 Events of Default. An “Event of Default” means the occurrence or existence
of one or more of the following events or conditions (whatever the reason for
such Event of Default and whether voluntary, involuntary or effected by
operation of Law):
(a) The Borrowers shall fail to pay principal or interest on the Loans when due;
or
(b) The Borrowers shall fail to pay when due any other fee, or other amount
payable pursuant to this Agreement, the Notes, the Security Agreement, any of
the other Loan Documents or any other document, instrument or agreement
creating, evidencing or governing indebtedness of the Borrowers to the Lender,
including all agreements between the Lender or any Lender Affiliate and a
Borrower which give rise to Hedging Obligations, and such failure shall have
continued for a period of ten (10) days or for any other applicable grace
period; or
(c) Any representation or warranty made by the Borrowers under this Agreement or
any of the other Loan Documents or by any Guarantor under a Guaranty Agreement
or any statement made by any Borrower or any Guarantor in any financial
statement, certificate, report, exhibit or document furnished by or for the
Borrowers or the Guarantors, as the case may be, to the Lender pursuant to this
Agreement or the other Loan Documents shall prove to have been false or
misleading in any material respect as of the time when made; or
(d) The Lender’s security interest under any of the Security Agreements is or
shall become unperfected; or
(e) The Borrowers shall be in default in the performance or observance of
Sections 6.04, 6.06, 6.11 and 6.16 of this Agreement and such default shall
continue for a period of fifteen (15) days after the Lender shall have given
notice to the Administrative Borrower of such default; or
(f) The Borrowers shall be in default in the performance or observance of any
other covenant, agreement or duty under this Agreement, the other Loan Documents
or any Hedging Contract beyond any applicable grace or cure period expressly
provided in such Loan Document; or

 

- 57 -



--------------------------------------------------------------------------------



 



(g) A Borrower shall (i) default (as principal or guarantor or other surety) in
any payment of principal of or interest on any obligation (or set of related
obligations) for borrowed money, beyond any period of grace with respect to the
payment or, if an obligation (or set of related obligations), is or are payable
or repayable on demand, fails to pay or repay such obligation or obligations
when demanded, or (ii) default in the observance of any other covenant, term or
condition contained in any agreement or instrument by which an obligation (or
set of related obligations), is or are created, secured or evidenced, if the
effect of such default is to cause, or to permit the holder or holders of such
obligation or obligations (or a trustee or agent on behalf of such holder or
holders) to cause, all or part of such obligation or obligations to become due
before its or their otherwise stated maturity; or
(h) One or more judgments for the payment of money shall have been entered
against a Borrower, which judgment or judgments shall have remained undischarged
or unstayed for a period of thirty (30) days; or
(i) A writ or warrant of attachment, garnishment, execution, distraint or
similar process shall have been issued against a Borrower or any of its
properties which shall have remained undischarged or unstayed for a period of
thirty (30) days; or
(j) The indictment or threatened indictment of a Borrower or any guarantor under
any criminal statute, or commencement or threatened commencement of criminal or
civil proceedings against Borrower or any Guarantor pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture of
any of the property of the Borrowers or such Guarantor;
(k) A Material Adverse Change has occurred; or
(l) A Change of Control shall occur or exist; or
(m) NASDAQ either delists the Ultralife securities that are currently included
for quotation on the NASDAQ Global Market or issues a delisting determination
letter to Ultralife for said securities; or
(n) A proceeding shall be instituted in respect of any of the Borrowers:
(i) seeking to have an order for relief entered in respect of such Borrower, or
seeking a declaration or entailing a finding that such Borrower is insolvent or
a similar declaration or finding, or seeking dissolution, winding-up, charter
revocation or forfeiture, liquidation, reorganization, arrangement, adjustment,
composition or other similar relief with respect to such Borrower, its assets or
its debts under any law relating to Bankruptcy, insolvency, relief of debtors or
protection of creditors, termination of legal entities or any other similar law
now or in the future in effect; or

 

- 58 -



--------------------------------------------------------------------------------



 



(ii) seeking appointment of a receiver, trustee, custodian, liquidator,
assignee, sequestrator or other similar official for such Borrower or for all or
any substantial part of its property; or
(o) A Borrower shall become insolvent, shall become generally unable to pay its
debts as they become due, shall voluntarily suspend transaction of its business,
shall make a general assignment for the benefit of creditors, shall institute a
proceeding described in Section 8.01(n)(i) of this Agreement or shall consent to
any order for relief, declaration, finding or relief described in
Section 8.01(n)(i) of this Agreement, shall institute a proceeding described in
Section 8.01(n)(ii) of this Agreement or shall consent to the appointment or to
the taking of possession by any such official of all or any substantial part of
its property whether or not any proceeding is instituted, dissolves, winds-up or
liquidates itself or any substantial part of its property, or shall take any
action in furtherance of any of the foregoing.
8.02 Consequences of an Event of Default.
(a) If an Event of Default specified in Sections 8.01(a) through (m) of this
Agreement occurs and continues or exists, the Lender will be under no obligation
to make Loans and may demand the unpaid principal amount of the Notes, interest
accrued on the unpaid principal amount and all other amounts owing by the
Borrowers under this Agreement and the other Loan Documents to be immediately
due and payable without presentment, demand, protest or further notice of any
kind, all of which are expressly waived, and an action for any amounts due shall
accrue immediately.
(b) If an Event of Default specified in Section 8.01(n) or (o) of this Agreement
occurs and continues or exists, the Lender will be under no further obligation
to make Loans and the unpaid principal amount of the Notes, interest accrued on
the unpaid principal amount and all other amounts owing by the Borrowers under
this Agreement and the other Loan Documents shall become immediately due and
payable without presentment, demand, protest or notice of any kind, all of which
are expressly waived, and an action for any amounts due shall accrue
immediately.
(c) If an Event of Default occurs and continues or exists, the Lender may,
without notice to the Administrative Borrower increase the rate of interest
applicable to the Loans to the rate of interest applicable to the Loans to the
rate of interest specified in Section 3.02 of this Agreement.
(d) If an Event of Default occurs or exists, the Lender may, in its sole
discretion, reduce the Borrowing Base by adjusting the advance rates or by
creating such additional reserves as the Lender shall, in its sole discretion,
deem appropriate.
(e) If an Event of Default occurs and continues or exists, the Lender may, upon
notice to the Administrative Borrower, require the Borrowers to cause cash to be
deposited and maintained in an account with Lender, as cash collateral, in an
amount equal to one hundred and five percent (105%) of the outstanding Letters
of Credit, and the Borrowers hereby irrevocably authorizes Lender, in its
discretion, on the Borrowers’ behalf and in the Administrative Borrower’s name,
to open such an account and to receive and maintain deposits therein, in the
amounts required to be made by the Borrowers. Lender will invest such cash
collateral (less applicable reserves) in such short-term money-market items as
to which Lender and the Administrative Borrower mutually agree and the net
return on such investments shall be credited to such account and constitute
additional cash collateral. The Borrowers may not withdraw amounts credited to
any such account except upon payment and performance in full of all Obligations
and termination of this Agreement.

 

- 59 -



--------------------------------------------------------------------------------



 



(f) If an Event of Default occurs and continues or exists, and whether or not
the Lender shall have accelerated the maturity of Loans pursuant to any of the
foregoing provisions of this Section 8.02, the Lender, if owed any amount with
respect to the Notes, may proceed to protect and enforce its rights by suit in
equity, action at law and/or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement or
the Notes, including as permitted by applicable Law the obtaining of the
ex parte appointment of a receiver, and, if such amount shall have become due,
by declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Lender.
(g) If an Event of Default occurs and continues or exists, the Lender may
exercise each and every right and remedy granted to the Lender under the Loan
Documents and under any applicable Law.
8.03 Set-Off. If the unpaid principal amount of the Notes, interest accrued on
the unpaid principal amount or other amount owing by the Borrowers under this
Agreement or the other Loan Documents shall have become due and payable (at
maturity, by acceleration or otherwise), the Lender, any Lender Affiliate and
the holder of any participation in any Loan will each have the right, in
addition to all other rights and remedies available to it, without notice to the
Borrowers (or any of them), to set-off against and to appropriate and apply to
such due and payable amounts any debt owing to, and any other funds held in any
manner for the account of, the Borrowers (or any of them) by the Lender, by the
Lender Affiliate or by such holder, including, without limitation, all funds in
all deposit accounts (whether time or demand, general or special, provisionally
credited or finally credited, or otherwise) now or in the future maintained by a
Borrower with the Lender, the Lender Affiliate or such holder. The Borrowers
consent to and confirm the foregoing arrangements and confirms the rights of
lender’s lien and set-off described in this Section 8.03. Nothing in this
Agreement will be deemed a waiver or prohibition of or restriction on the
Lender’s rights, the Lender Affiliates’ rights or any such holder’s rights of
lender’s lien or set-off.
8.04 Payments Set Aside. To the extent that the Borrowers make a payment to the
Lender, or the Lender exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
bankruptcy or insolvency proceeding or otherwise, then to the extent of such
recovery the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such set-off had not occurred.

 

- 60 -



--------------------------------------------------------------------------------



 



ARTICLE IX
JOINT AND SEVERAL LIABILITY
9.01 Joint and Several Liability. (a) It is the intention of the Borrowers and
the Lender that all of the Obligations shall be the joint and several
obligations of all of the Borrowers without preferences or distinction among
them. Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with each other Borrower, with respect to the payment and
performance of all of the Obligations. If and to the extent that any of the
Borrowers shall fail to make any payment with respect to any of the Obligations
as and when due or to perform any of such Obligations in accordance with the
terms thereof, then in each such event each other Borrower will make such
payment with respect to, or perform, such Obligations.
(b) The obligations and liabilities of each Borrower under this Section 9.01
shall be absolute and unconditional, and joint and several, irrespective of the
genuineness, validity, priority, regularity or enforceability of this Agreement
or any of the other Loan Documents or any other circumstance which might
otherwise constitute a legal or equitable discharge of such obligations and
liabilities. Each Borrower expressly agrees that the Lender may, in its sole and
absolute discretion, without notice to or further assent of such Borrower and
without in any way releasing, affecting or in any way impairing the joint and
several obligations and liabilities of such Borrower under this Section 9.01:
(i) waive compliance with, or any defaults under, or grant any other indulgences
under or with respect to any of the Loan Documents; (ii) modify, amend, change
or terminate any provisions of any of the Loan Documents in accordance with the
provisions of this Agreement including, without limitation, the agreements of
necessary parties; (iii) grant extensions or renewals of or with respect to the
Revolving Credit Loans or any of the Loan Documents; (iv) effect any release,
subordination, compromise or settlement in connection with this Agreement or any
of the other Loan Documents; (v) agree to the substitution, exchange, release or
other disposition of the Collateral or any part thereof or any other collateral
for the Loans or to the subordination of any lien or security interest therein;
(vi) make advances for the purpose of performing any term, provision or covenant
contained in this Agreement or any of the Loan Documents with respect to which
the Borrowers shall then be in default; (vii) make future advances pursuant to
this Agreement or any of the other Loan Documents; (viii) assign, pledge,
hypothecate or otherwise transfer the Obligations, any of the Loan Documents or
any interest therein, all as and to the extent permitted by the provisions of
this Agreement; (ix) deal in all respects with the other Borrowers; (x) effect
any release, compromise or settlement with any of the other Borrowers; and
(xi) provide debtor-in-possession financing or allow use of cash collateral in
proceedings under the Bankruptcy Code, it being expressly agreed by all of the
Borrowers that any such financing and/or use would be part of the Obligations.

 

- 61 -



--------------------------------------------------------------------------------



 



(c) The obligations and liabilities of each Borrower under this Section 9.01
shall be primary, direct and immediate, shall not be subject to any
counterclaim, recoupment, set off, reduction or defense based upon any claim
that a Borrower may have against any one or more of the other Borrowers or the
Lender and shall not be conditional or contingent upon pursuit or enforcement by
the Lender of any remedies it may have against the Borrowers with respect to
this Agreement or any of the other Loan Documents, whether pursuant to the terms
thereof or by operation of law. Without limiting the generality of the
foregoing, the Lender shall not be required to make any demand upon any of the
Borrowers, or to sell the Collateral or otherwise pursue, enforce or exhaust its
or their remedies against the Borrowers, the Collateral either before,
concurrently with or after pursuing or enforcing its rights and remedies against
any Borrower. Any one or more successive or concurrent actions or proceedings
may be brought against each Borrower, either in the same action, if any, brought
against any one or more of the Borrowers or in separate actions or proceedings,
as often as the Lender may deem expedient or advisable. Without limiting the
foregoing, it is specifically understood that any modification, limitation or
discharge of any of the liabilities or obligations of any one or more of the
Borrowers, or any obligor under any of the Loan Documents, arising out of, or by
virtue of, any Insolvency Proceeding initiated by or against any one or more of
the Borrowers shall not modify, limit, lessen, reduce, impair, discharge, or
otherwise affect the liability of each of the other Borrowers under this
Section 9.01 in any manner whatsoever, and this Section 9.01 shall remain and
continue in full force and effect. It is the intent and purpose of this
Section 9.01 that each Borrower shall and does hereby waive all rights and
benefits which might accrue by reason of any such proceeding, and the Borrowers
agree that they shall be liable for the full amount of the obligations and
liabilities under this Section 9.01, regardless of, and irrespective to, any
modification, limitation or discharge of the liability of any one or more of the
Borrowers, any guarantor or any obligor under any of the Loan Documents, that
may result from any such proceedings. Except as otherwise expressly provided for
herein, the joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or the Lender. If at any
time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by the
Lender upon the insolvency, bankruptcy or reorganization of any of the Borrowers
or any guarantors, or otherwise, the provisions of this Section 9.01 will
forthwith be reinstated in effect, as though such payment had not been made.
(d) Each Borrower as a guarantor under this Article IX hereby unconditionally,
jointly and severally, irrevocably and expressly waives (i) presentment and
demand for payment of the Obligations and protest of non-payment; (ii) notice of
acceptance of the joint and several liability of the Borrowers under this
Section 9.01 and of presentment, demand and protest thereof; (iii) notice of the
occurrence of any Event of Default and notice of all indulgences; (iv) notice of
any increase in the amount of any portion of or all of the Obligations;
(v) demand for observance, performance or enforcement of any of the terms or
provisions of this Agreement or any of the other Loan Documents; (vi) all errors
and omissions in connection with the Lender’s administration of the Obligations,
except errors and omissions resulting from acts of bad faith; (vii) any right or
claim of right to cause a marshaling of the assets of any one or more of the
other Borrowers; and (viii) any act or omission of the Lender which changes the
scope of the risk of the Borrowers.

 

- 62 -



--------------------------------------------------------------------------------



 



(e) Each Borrower is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by the Lender under
this Agreement, for the mutual benefit, directly and indirectly, of each
Borrower and in consideration of the undertakings of each Borrower to accept
joint and several liability for the obligations of each Borrower. The Borrowers
represent and warrant to the Lender that each of them will derive benefits,
directly and indirectly, from the financial accommodations to be provided by the
Lender under this Agreement (both in their separate capacity and as a member of
the integrated group to which each of the Borrowers is a part, the continued
successful operation of which is dependent, in part, upon performance of the
functions of the integrated group as a whole), because, among other reasons,
(i) the terms of the consolidated financing provided under this Agreement are
more favorable than would otherwise be obtainable by the Borrowers individually,
and (ii) the Borrowers’ additional administrative and other costs and reduced
flexibility associated with individual financing arrangements which would
otherwise be required if obtainable would substantially reduce the value to the
Borrowers of the financing. The Borrowers in the discretion of their respective
management are to agree among themselves as to the allocation of the benefits of
the proceeds of the Loans, and the purposes for which such benefits and proceeds
will be used so long as any such allocations or purpose is not in violation of
this Agreement.
(f) Without implying any limitation on the joint and several nature of the
Obligations, the Lender agrees that, subject to the limitations set forth in
Sections 2.03 and 7.04 of this Agreement, the Borrowers may create reasonable
intercompany Indebtedness between or among the Borrowers with respect to the
allocation of the benefits and proceeds of the Loans made under this Agreement.
The Borrowers agree among themselves, and the Lender consents to that agreement,
that each Borrower shall have rights of contribution from all of the other
Borrowers to the extent such Borrower incurs Obligations in excess of the
proceeds of the Loans received by, or allocated to purposes for the direct
benefit of, such Borrower. All such indebtedness and rights shall be, and are
hereby agreed by the Borrowers to be, subordinate in priority and payment to the
indefeasible repayment in full of the Obligations, and, unless the Lender agrees
in writing otherwise, shall not be exercised or repaid in whole or in part until
all of the Obligations have been satisfied. The Borrowers agree that all of such
intercompany indebtedness and rights of contribution are part of the Collateral
and secure the Obligations. Each Borrower hereby waives all rights of
counterclaim, recoupment and offset between or among themselves arising on
account of that indebtedness and otherwise. Each Borrower shall not evidence the
intercompany indebtedness or rights of contribution by note or other instrument
unless the same are assigned to the Lender, and shall not secure such
indebtedness or rights of contribution with any Lien or security, even though
any such Lien and security shall be part of the Collateral, unless the same are
assigned to the Lender.
ARTICLE X
MISCELLANEOUS
10.01 Holidays. Except as otherwise provided in this Agreement, whenever any
payment or action to be made or taken under this Agreement or under any of the
other Loan Documents is stated to be due on a day which is not a Business Day,
such payment or action will be made or taken on the next following Business Day
and such extension of time will be included in computing interest or fees, if
any, in connection with such payment or action.

 

- 63 -



--------------------------------------------------------------------------------



 



10.02 Records. The unpaid principal amount of the Notes, the unpaid interest
accrued thereon, the interest rate or rates applicable to such unpaid principal
amount and the duration of such applicability shall at all times be ascertained
from the records of the Lender, which shall be conclusive absent manifest error.
10.03 Amendments and Waivers. The Lender and the Borrowers may from time to time
enter into agreements amending, modifying or supplementing this Agreement or any
other Loan Document or changing the rights of the Lender or of the Borrower
under this Agreement or under any other Loan Document and the Lender may from
time to time grant waivers or consents to a departure from the due performance
of the obligations of the Borrowers under this Agreement, under the Notes or
under any other Loan Document. Any such agreement, waiver or consent must be in
writing and will be effective only to the extent specifically set forth in such
writing. In the case of any such waiver or consent relating to any provision of
this Agreement, any Event of Default or Potential Default so waived or consented
to will be deemed to be cured and not continuing, but no such waiver or consent
will extend to any other or subsequent Event of Default or Potential Default or
impair any right consequent to any other or subsequent Event of Default or
Potential Default.
10.04 No Implied Waiver; Cumulative Remedies. No course of dealing and no delay
or failure of the Lender in exercising any right, power or privilege under this
Agreement or any other Loan Document will affect any other or future exercise of
any such right, power or privilege or exercise of any other right, power or
privilege, except as and to the extent that the assertion of any such right,
power or privilege shall be barred by an applicable statute of limitations; nor
shall any single or partial exercise of any such right, power or privilege or
any abandonment or discontinuance of steps to enforce such a right, power or
privilege preclude any further exercise of such right, power or privilege or of
any other right, power or privilege. The rights and remedies of the Lender under
this Agreement or any other Loan Document are cumulative and not exclusive of
any rights or remedies which the Lender would otherwise have.
10.05 Notices. All notices, requests, demands, directions and other
communications (collectively “Notices”) under the provisions of this Agreement
must be in writing (including telecopied communication) unless otherwise
expressly permitted under this Agreement and must be sent by first-class or
first-class express mail, private overnight or next Business Day courier or by
telecopy with confirmation in writing mailed first class, in all cases with
charges prepaid, and any such properly given Notice will be effective when
received. All notices will be sent to the applicable party at the addresses
stated below or in accordance with the last unrevoked written direction from
such party to the other parties.

     
If to the Borrowers:
  Ultralife Corporation
2000 Technology Parkway
Newark, NY 14513
Attention: General Counsel
Telephone: (315) 359-6609
 
   
with a copy to:
  Harter Secrest & Emery LLP
1600 Bausch & Lomb Place
Rochester, NY 14604-2711
Attention: Jeffrey H. Bowen, Esq.
Telephone: (585) 231-1149
Telecopy: (585) 232-2152

 

- 64 -



--------------------------------------------------------------------------------



 



     
If to the Lender
  RBS Business Capital,
a division of RBS Asset Finance, Inc.
525 William Penn Place
Mailstop 153-2470
Pittsburgh, PA 15219
Attention: Paul Rebholz, Vice President
Telephone: (412) 867-4216
Telecopy: (412) 867-4744
 
   
with a copy to:
  Hiscock & Barclay, LLP
1701 Genesee Street
Utica, NY 13501
Attention: Francis X. Matt, III, Esq.
Telephone: (315) 624-7360
Telecopy: (315) 624-7359

10.06 Expenses; Taxes; Attorneys’ Fees. The Borrowers agree to pay or cause to
be paid and to save the Lender harmless against liability for the payment of all
reasonable out-of-pocket expenses, including, but not limited to, fees and
expenses of counsel and paralegals for the Lender, incurred by the Lender from
time to time (i) arising in connection with the preparation, execution, delivery
and performance of this Agreement and the other Loan Documents; (ii) relating to
any requested amendments, waivers or consents to this Agreement, the Notes or
any of the other Loan Documents; (iii) arising in connection with the Lender’s
enforcement or preservation of rights under this Agreement or any of the other
Loan Documents, including, but not limited, to such expenses as may be incurred
by the Lender in the collection of the outstanding principal amount of the
Lender; and (iv) arising in connection with any case under the Bankruptcy Code
filed by or against the Borrowers (or any of them). The Borrowers agree to pay
all stamp, document, transfer, recording or filing taxes or fees and similar
impositions now or in the future determined by the Lender to be payable in
connection with this Agreement or any other Loan Document. The Borrowers agree
to save the Lender harmless from and against any and all present or future
claims, liabilities or losses with respect to or resulting from any omission to
pay or delay in paying any such taxes, fees or impositions. In the event of
termination adverse to the Borrowers of any action at law or suit in equity in
relation to this Agreement or the other Loan Documents, the Borrowers will pay,
in addition to all other sums which the Borrowers may be required to pay, a
reasonable sum for attorneys’ and paralegals’ fees incurred by the Lender or the
holder of the Notes in connection with such action or suit. All payments due
from the Borrowers under this Section 10.06 will be added to and become part of
the Loans until paid in full.

 

- 65 -



--------------------------------------------------------------------------------



 



10.07 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement is held invalid or unenforceable
in whole or in part in any jurisdiction, the provision will, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of the provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
10.08 LIMITATION OF LIABILITY. NEITHER THE LENDER NOR ANY OF THE LENDER
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS, CONTRACTORS,
SERVANTS, EMPLOYEES, LICENSEES, SUCCESSORS AND ASSIGNS SHALL HAVE ANY LIABILITY
WITH RESPECT TO, AND THE BORROWERS HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE
ANY OF THEM UPON, ANY CLAIM FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES SUFFERED OR INCURRED BY THE BORROWERS IN CONNECTION WITH,
ARISING OUT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS EXCEPT TO THE EXTENT ARISING FROM THE GROSS
NEGLIGENCE, BAD FAITH, FRAUD OR CRIMINAL OR WILLFUL MISCONDUCT OF THE LENDER.
10.09 Governing Law; Consent to Jurisdiction. This Agreement will be deemed to
be a contract under the laws of the State of New York and for all purposes will
be governed by and construed and enforced in accordance with the laws of said
State. The Borrowers consent to the exclusive jurisdiction and venue of the
federal and state courts located in Erie County, New York, in any action on,
relating to or mentioning this Agreement, the other Loan Documents, or any one
or more of them.
10.10 Prior Understandings. This Agreement and the other Loan Documents
supersede all prior understandings and agreements, whether written or oral,
among the parties relating to the transactions provided for in this Agreement
and the other Loan Documents.
10.11 Duration; Survival. All representations and warranties of the Borrowers
contained in this Agreement or made in connection with this Agreement or any of
the other Loan Documents shall survive the making of and will not be waived by
the execution and delivery of this Agreement and the other Loan Documents, by
any investigation by the Lender, or the making of any Loan. Notwithstanding
termination of this Agreement or an Event of Default, all covenants and
agreements of the Borrowers will continue in full force and effect from and
after the date of this Agreement so long as the Borrowers may borrow under this
Agreement and until payment in full of the Notes, interest thereon, and all fees
and other obligations of the Borrowers under this Agreement and the Notes.
Without limitation, it is understood that all obligations of the Borrowers to
make payments to or indemnify the Lender will survive the payment in full of the
Notes and of all other obligations of the Borrowers under this Agreement and the
other Loan Documents.

 

- 66 -



--------------------------------------------------------------------------------



 



10.12 Term of Agreement. This Agreement will terminate when all indebtedness of
the Borrower to Lender, including, without limitation, the Loans and interest on
the Loans is paid in full, and the Borrowers have no right to borrow under this
Agreement and the Lender has no obligation to make Loans under this Agreement.
10.13 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties to this Agreement on separate counterparts each of
which, when so executed, will be deemed an original, but all such counterparts
will constitute but one and the same instrument.
10.14 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the Lender, the Borrowers and their respective successors and
assigns, except that none of the Borrowers may assign or transfer any of its
rights under this Agreement without the prior written consent of the Lender.
10.15 No Third-Party Beneficiaries. The rights and benefits of this Agreement
and the other Loan Documents are not intended to, and shall not, inure to the
benefit of any third party.
10.16 Participation. The Lender may from time to time sell, assign or grant one
or more participations in all or any part of the Loans made by the Lender or
which may be made by the Lender, or its right, title and interest in the Loans
or in or to this Agreement, to another lending officer, lender or financial
institution. Except to the extent otherwise required by the context of this
Agreement, the word “Lender” where used in this Agreement means and includes any
holder of a Note originally issued to the Lender and each such holder of a Note
will be bound by and have the benefits of this Agreement, the same as if such
holder had been a signatory to this Agreement. In connection with any such sale,
assignment or grant of participation, the Lender may make available to any
prospective purchaser, assignee or participant any information relative to the
Borrowers in the Lender’s possession.
10.17 Patriot Act Notice. The Lender hereby notifies the Borrowers that,
pursuant to the requirements of the Patriot Act, the Lender is required to
obtain, verify and record information that identifies the Borrowers and each of
the Guarantors, which information includes the name and address of the Borrowers
and each of the Guarantors in accordance with the Patriot Act. The
Administrative Borrower shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Lender
in order to assist the Lender in maintaining compliance with the Patriot Act.
10.18 Exhibits. All exhibits and schedules attached to this Agreement are
incorporated and made a part of this Agreement.
10.19 WAIVER OF TRIAL BY JURY. EACH OF THE BORROWERS AND THE LENDER EXPRESSLY,
KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A
TRIAL BY JURY, AND NEITHER THE BORROWERS NOR THE LENDER WILL AT ANY TIME INSIST
UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR
ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

- 67 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, and intending to be legally bound, the parties, by their
duly authorized officers, have executed and delivered this Agreement as of the
date set forth at the beginning of this Agreement.

                  ATTEST:       ULTRALIFE CORPORATION    
 
               
/s/ Peter F. Comerford
 
Secretary
      By:   /s/ Philip A. Fain
 
Philip A. Fain, Chief Financial Officer    
 
               
[CORPORATE SEAL]
               
 
                ATTEST:       McDOWELL RESEARCH CO., INC.    
 
               
/s/ Peter F. Comerford
 
Secretary
      By:   /s/ Philip A. Fain
 
Philip A. Fain, Treasurer    
 
               
[CORPORATE SEAL]
               
 
                ATTEST:       REDBLACK COMMUNICATIONS, INC.    
 
               
/s/ Peter F. Comerford
 
Secretary
      By:   /s/ Philip A. Fain
 
Philip A. Fain, Treasurer    
 
               
[CORPORATE SEAL]
               
 
                ATTEST:       STATIONARY POWER SERVICES, INC.    
 
               
/s/ Peter F. Comerford
 
Secretary
      By:   /s/ Philip A. Fain
 
Philip A. Fain, President    
 
               
[CORPORATE SEAL]
                        RBS BUSINESS CAPITAL,
a division of RBS Asset Finance, Inc.    
 
               
 
      By:   /s/ Ronald L. Tassone
 
Ronald L. Tassone    
 
          Senior Vice President    

 

- 68 -